 



EXHIBIT 10.01

MORTGAGE WAREHOUSING AGREEMENT

AND RELATED DOCUMENTS

 

Between

 

INTUIT INC.

 

And

 

QUICKEN LOANS INC.

 

Dated as of July 31, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          MORTGAGE WAREHOUSING AGREEMENT
    1                     1.       Definitions.     1                     2.    
  The Loan.     10           2.01     Loan Commitment     10           2.02    
Request for Advance     10           2.03     Advances     10           2.04    
Payments     10           2.05     Form of Payments     11           2.06    
Payments Received     11           2.07     The Note     11           2.08    
Use of Proceeds     11           2.09     Interest     11           2.10    
Computation of Interest     12           2.11     Set-Off     12                
    3.       Collateral.     12           3.01     Security for Collateral    
12                     3A.     Sale of Collateral to Investors     13          
3A.01     Delivery of Collateral to Investors     13           3A.02     Bailee
Letter     13           3A.03     Calculation of Profits of Sale of Mortgage
Loans     13           3A.04     Reports Relating to Collateral     13          
          4.       Conditions and Covenants of Lending.     13           4.01  
  Documentation Required Prior to First Advance Only     13           4.02    
Delivery of Documents to Investor     14           4.03     Continuing
Warranties     14           4.04     Confirmation of Representations     15    
      4.05     Financing Statements     15           4.06     Limited Power of
Attorney     15           4.07     Perfecting Intuit’s Lien     15          
4.08     Intuit Participation in Borrower’s Quality Control/Compliance Committee
    15                     5.       Continuing Representations and Warranties.  
  15           5.01     Borrower’s Organization     15           5.02    
Financial Statements     16           5.03     Authority     16           5.04  
  Title to Collateral     16           5.05     Compliance with Laws of
Applicable Jurisdiction     16           5.06     Licenses; Qualifications;
Approvals; Orders     16           5.07     No Subsidiaries     16          
5.08     No Default     17           5.09     Proceedings     17  

i



--------------------------------------------------------------------------------



 

                                  5.10     Accuracy of Information     17      
    5.11     Loan Not Usurious     17           5.12     Title to Assets     17
          5.13     Taxes     17                     6.        Affirmative
Covenants     17           6.01     Loan Payments     17           6.02    
Casualty Insurance     17           6.03     [Intentionally Omitted]     17    
      6.04     [Intentionally Omitted]     17           6.05     [Intentionally
Omitted]     17           6.06     Notation of Mortgage Assignments     17      
    6.07     Execution of Additional Documents     18           6.08    
Submission of Financial Statements and Reports     18           6.09    
Maintenance of Books and Records     18           6.10     Compliance with
Administrative Requests     18           6.11     [Intentionally Omitted]     18
          6.12     [Intentionally Omitted]     18           6.13     Maintenance
of Take-Out Commitments     18           6.14     Financial Covenants     18    
      6.15     [Intentionally Omitted]     18           6.16     [Intentionally
Omitted]     18           6.17     Diligent Application for Replacement
Warehouse Funding     18           6.18     [Intentionally Omitted]     18      
    6.19     Agency Audits     18           6.20     Compliance With Laws     18
          6.21     [Intentionally Omitted]     19           6.22    
[Intentionally Omitted]     19           6.23     Operational Reviews     19    
      6.24     [Intentionally Omitted]     19           6.25     Preservation of
Legal Status     19           6.26     [Intentionally Omitted]     19          
6.27     Maintenance of Approvals, Filings and Registration     19              
      7.       Negative Covenants.     19           7.01     No Compromise of
Collateral     19           7.02     [Intentionally Omitted]     19          
7.03     No Other Liens     19           7.04     No Liquidation / No Sale    
19           7.05     No Sale of Assets Outside Ordinary Course     20          
7.06     Improper Use of Proceeds     20           7.07     No Loans to
Borrowers of More than 100% Loan-to-Value     20           7.08     No
Misleading Information     20           7.09     No Guarantees     20          
7.10     No Change in Ownership or Control     20           7.11     No
Distributions     20           7.12     No Pledge of Servicing     20          
7.13     Transactions with Affiliates     20           7.14     [Intentionally
Omitted]     20           7.15     Repurchase of Mortgage Loan     20  

ii



--------------------------------------------------------------------------------



 

                                  7.16     No Additional Issuance of Securities
    20           7.17     No Impairment of Cross-Streaming, Upstreaming,
Downstreaming or Liens     21           7.18     Limitation on Investments    
21                     8.       Collateral Custodian.     21           8.01    
Appointment of Collateral Custodian     21           8.02     Scope of
Collateral Custodian’s Duties     21           8.03     Successor Collateral
Custodian     21           8.04     Authority of Collateral Custodian     21    
                9.       Default     21           9.01     Events of Default    
21           9.02     Remedies Upon Default     22           9.03     Remedies
Cumulative     23           9.04     Allocation of Amounts Received     24      
    9.05     Requirement for Notice of Default     24                     10.  
    Collections.     24                     11.       Term and Termination    
24                     12.       Miscellaneous.     24           12.01    
Notices     24           12.02     Successors and Assigns     26           12.03
    Delay Not To Constitute Waiver     26           12.04     (a) Entire
Agreement     26           12.05     Construction     27           12.06    
Governing Law/Consent to Jurisdiction and Service     27           12.07    
Amendments: Waivers     27           12.08     No Consequential Damages     27  
          PROMISSORY NOTE
    34             SECURITY AGREEMENT
    37             UCC-1 FINANCING STATEMENT
    47             AFFILIATE SECURITY AGREEMENT
    48             CUSTODIAL AGREEMENT
    58             PLEDGE AGREEMENT
    67             GUARANTY AND SURETY AGREEMENT
    76  

iii



--------------------------------------------------------------------------------



 



MORTGAGE WAREHOUSING AGREEMENT

     THIS MORTGAGE WAREHOUSING AGREEMENT (“Agreement”) is made and entered into
as of this 31st day of July, 2002, by and between Intuit Inc., a Delaware
corporation (“Intuit” or “Lender”), and Quicken Loans Inc., a Michigan
corporation (“Borrower”).

WITNESSETH:

     WHEREAS, Intuit and Borrower desire to enter into an agreement under which
Intuit will, for a temporary period of time, extend credit to Borrower to
finance the origination and sale of Mortgage Loans (defined below); and

     WHEREAS, Intuit and Borrower desire to establish the terms and conditions
for such financing; and

     WHEREAS, Rock Acquisition Corporation and Title Source, Inc., jointly and
severally, will guaranty certain obligations of Borrower under this Agreement;

     NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, Intuit and Borrower agree as follows:



1.    Definitions.

     1.01 For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, the terms defined in this
Paragraph shall have the meanings assigned to them in this Paragraph and include
the plural as well as the singular. The following terms shall have the meanings
set forth herein; provided, however, that if any definition herein is
inconsistent with that in any other document related to this transaction,
including the Security Agreement, Promissory Note, UCC Financing Statement,
Custodial Agreement, or Guaranty Agreement, such term shall have the meaning set
forth in the other document for purposes of interpreting that other document.

     1.02 The terms below have the meanings herein ascribed to them:

     Advance means an advance of funds under the Loan in connection with the
funding or purchase by Borrower of a Mortgage Loan or Mortgage Loans in
accordance with the terms of this Agreement.

     Affiliate means, as to any Person, any other person directly or indirectly
controlling, controlled by or under direct or indirect common control with, such
Person, whether through the ownership of voting securities, by contract or
otherwise, including the holder of 10% or more of the outstanding securities of
such Person and any officer of such Person.

     Affiliate Security Agreement means that certain Affiliate Security
Agreement, securing the Guarantors’ obligations under the Guaranty Agreement,
among Guarantors and Intuit, dated as of the date hereof and which is an
essential element of this Agreement.

     Applicable Base Rate means the sum of (i) the Base Rate, and (ii) the Base
Rate Margin, as each is in effect from time to time.

     Base Rate means the LIBOR Rate for six months as reported daily in The Wall
Street Journal.

1



--------------------------------------------------------------------------------



 



     Base Rate Margin means one hundred fifty (150) basis points.

     Borrower’s Property in Possession of Collateral Custodian or Intuit means
goods, securities, stocks, bonds, notes, instruments, documents, policies and
certificates of insurance, deposits, money or other property now owned or later
acquired by Borrower or in which Borrower now has or later acquires any
interest, and which are now or later in the possession of Collateral Custodian
or Intuit, or as to which Collateral Custodian or Intuit now or later controls
possession, by documents or otherwise.

     Borrowing Base means for Mortgage Loan Advances on Eligible Loans, the
lesser of the Committed Purchase Price or one hundred percent (100%) of the
principal amount of such loans, plus one hundred million dollars ($100,000,000)
which shall be earmarked for wet funding advances (“Wet Advances” as defined
below) against pledges of Collateral by Borrower; provided, however, that the
principal amount of the Borrowing Base shall not exceed Three Hundred Seventy
Five Million Dollars ($375,000,000).

     Borrowing Base Certificate means a certificate in a form satisfactory to
Intuit prepared by Borrower, showing a calculation of the Borrowing Base as of a
certain date.

     Borrowing Base Report means a report prepared by Borrower and delivered to
the Collateral Custodian, which summarizes the contents of the Borrowing Base,
in a form satisfactory to Intuit. Borrower shall deliver to Intuit a Borrowing
Base Report at any time that the Borrowing Base is within seventy five percent
(75%) of the maximum amount of the Loan.

     Business Day means any day except Saturday, Sunday, a legal holiday in New
York, and any day on which banking institutions in New York are authorized or
required by law or other governmental action to close.

     Collateral means Mortgage Loans, Mortgage Notes, Mortgages and all other
documents, property rights, proceeds and payments relating to (a) Mortgage Loans
which secure the Secured Obligations; and (b) all other collateral of Borrower
hereinafter described in Section 3.01.01 of this Agreement, and/or from time to
time deposited with, delivered or to be delivered to or held by Collateral
Custodian pursuant to this Agreement and under the terms of the Custodial
Agreement, and the proceeds thereof, whether now or hereafter arising.

     Collateral Custodian or Custodian means Protiviti, Inc. pursuant to the
terms of the Custodial Agreement executed in connection with this Agreement.

     Committed Mortgage Loan means an Eligible Mortgage Loan as to which
Collateral Custodian has received a Take-Out Commitment.

     Committed Mortgage Loan Advance means an Advance against the Borrowing Base
value of Committed Mortgage Loans.

     Committed Pre-warehouse Loan means a Pre-warehouse Loan as to which
Collateral Custodian has received a Take-Out Commitment.

     Committed Purchase Price means, with respect to a Mortgage Loan, the price
at which the Investor under the applicable Take-Out Commitment has agreed to
purchase said Mortgage Loan, less any fees or other compensation due Investor.

2



--------------------------------------------------------------------------------



 



     Conforming Mortgage Loan shall be an Eligible Mortgage Loan or
Pre-warehouse Loan which: (1) meets all Fannie Mae or Freddie Mac conditions for
purchase at the time made, except for conditions regarding the loan amount in
the case of Jumbo Loans and Super Jumbo Loans; or (2) meets all agency
guidelines for an FHA-insured or VA-guaranteed Mortgage Loan (as applicable).

     Current Assets means, as of any applicable date of determination, all
assets of a person that should be classified as current in accordance with GAAP,
including without limitation, cash, non-affiliated customer receivables, United
States government securities, claims against the United States government, and
inventories, but excluding:

     (a)  Investments or securities in any corporation not listed on the New
York Stock Exchange, NASDAQ National Market or the American Stock Exchange;

     (b)  Investments or securities in any limited liability company,
partnership, limited partnership, joint venture or other business venture or
legal entity;

     (c)  Investments or securities in any options or derivatives;

     (d)  Investments or securities in any corporation as to which the cost
basis of Borrower’s securities exceeds twenty-five percent (25%) of the Tangible
Net Worth of Borrower as calculated without the inclusion of such investments or
securities; and

     (e)  Investments or securities in any corporation in which Borrower owns in
excess of a four percent (4%) ownership interest.

     Current Liabilities means, as of any applicable date of determination, all
liabilities of a person that should be classified as current in accordance with
GAAP, including without limitation any portion of the principal of the Note
classified as current.

     Custodial Agreement means the Contract Personnel Arrangement Letter by and
among Borrower, Intuit, and Collateral Custodian dated July 31, 2002 as the same
may be amended from time to time.

     Default means an Event of Default or an event or condition which, with the
passage of time or giving of notice, or both, would become such an Event of
Default.

     Distribution means, as to any Person: (a) the declaration or payment of any
dividend on or in respect of any shares of any class of capital stock of such
Person, other than dividends payable solely in shares of common stock of such
Person, (b) the purchase, redemption, or other acquisition or retirement of any
shares of any class of capital stock of such Person directly or indirectly,
(c) any other distribution on or in respect of any shares of any class of
capital stock of such Person, (d) any setting apart or allocating any sum for
the payment of any dividend or distribution, or for the purchase, redemption, or
retirement of any shares of capital stock of such Person, and (e) any payment
of, principal of, interest on, or fees or any other amounts with respect to
Subordinated Indebtedness.

     Eligible Mortgage Loan means a Mortgage Loan with respect to which each of
the following statements shall be accurate and complete:

     (a)  It is a binding and valid obligation of the obligor thereon, in full
force and effect and enforceable in accordance with its terms.

3



--------------------------------------------------------------------------------



 



     (b)  It is genuine in all respects as appearing on its face and as
represented in the books and records of Borrower and all information set forth
therein is true and correct.

     (c)  It is free of any default of any party thereto, other than as
permitted by subparagraph (d) below, counterclaims, offsets and defenses and
from any rescission, cancellation or avoidance;

     (d)  No payment is more than fifty-nine (59) days past due.

     (e)  It has not been modified or amended in any respect.

     (f)  It complies with all applicable laws and regulations governing it, and
all notices, disclosures and other statements or information required by law or
regulation to be given in connection with said Mortgage Loan have been given as
required.

     (g)  All advance payments and other deposits required to be paid on said
Mortgage Loan have been paid in cash and there have been no prepayments made.

     (h)  It is free and clear of all liens, except in favor of Borrower and as
assigned to Intuit to secure the Loan.

     (i)  The security property for the Mortgage Loan is insured against loss or
damage by fire, flood (if applicable) and other hazards normally included within
standard extended coverage with the mortgagee named as a loss payee.

     (j)  The security property for the Mortgage Loan is free and clear of all
liens, except (i) Borrower’s first mortgage loan, (ii) liens for real estate
taxes, special assessments and the like which are not delinquent, and (iii)
liens which are subordinate to the lien of the Mortgage Loan.

     (k)  As to those Mortgage Loans covered by a Take-Out Commitment, the
Take-Out Commitment is in full force and effect, and Borrower and the Mortgage
Loan are in full compliance therewith.

     (l)  The date of the underlying promissory note is no earlier than thirty
(30) days prior to the date said Mortgage Loan is first included in the
Borrowing Base.

     (m)  If said Mortgage Loan is FHA insured or VA guaranteed, such insurance
or guaranty (or a binding commitment to issue such insurance or guaranty) is in
full force and effect.

     (n)  The improvements on the property consist of a completed 1-4 unit
single family residence, excluding cooperative apartments (co-ops).

     (o)  The Required Documents have been delivered to the Collateral
Custodian.

     (p)  It is not subject to any servicing arrangement with any person other
than Borrower or Borrower’s sub-servicer, nor are any servicing rights relating
to said Mortgage Loan subject to any lien, claim, interest or negative pledge in
favor of any person other than Collateral Custodian for and on behalf of Intuit.

     (q)  It has not been included in the Borrowing Base for more than ninety
(90) days and has not previously been included in the Borrowing Base.

4



--------------------------------------------------------------------------------



 



     (r)  The Borrower has obtained an appraisal in connection with the
origination of said Mortgage Loan unless the Investor for a Second Mortgage Loan
has issued a Take-Out Commitment therefor and has not required an appraisal.

     (s)  If the Mortgage Loan has been sent to an Investor, not more than
forty-five (45) days have elapsed from the date of delivery, unless the Mortgage
Loan has been returned to the Collateral Custodian.

     (t)  If the Mortgage Note or other Required Document has been released to
Borrower, not more than ten (10) days shall have elapsed from the date of
delivery to Borrower.

     (u)  Jumbo Loans shall be Eligible Mortgage Loans but Super Jumbo Loans
shall be Eligible Mortgage Loans only if a Take-Out Commitment exists.

     (v)  It has no features that would make it unenforceable under the federal
Home Ownership and Equity Protection Act or anti-predatory lending laws or
regulations.

     Event of Default means an event or condition listed under Section 9.01 of
this Agreement.

     FHA means the Federal Housing Administration and any successor thereto or
to the functions thereof.

     FHA Mortgage Loans means Mortgage Loans within acceptable limits to and
insured, or committed to be insured, by the FHA, and evidenced by instruments
and documents which comply, and arising from a transaction which complies, in
all respects, with the requirements of the FHA as they are in effect from time
to time.

     FHLMC the Federal Home Loan Mortgage Corporation, and any successor thereto
or to the functions thereof (also known as Freddie Mac).

     FNMA means the Federal National Mortgage Association, and any successor
thereto or to the functions thereof (also known as Fannie Mae).

     GAAP means generally accepted accounting principles, consistently applied.

     GNMA means the Government National Mortgage Association (also known as
Ginnie Mae), and any successor thereto or to the functions thereof.

     Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

     Guarantors means Rock Acquisition Corporation, a Michigan corporation, and
Title Source, Inc., a Michigan corporation, jointly and severally, and Guarantor
means either one of them.

     Guaranty Agreement means the Guaranty and Surety Agreement between the
Guarantors and Intuit of even date herewith.

     Guaranty (or Guarantee or Guaranties) includes any arrangement whereby a
Person is or becomes liable in respect of any Indebtedness or other obligation
of another and any other arrangement whereby credit is extended to another
obligor on the basis of any promise of a guarantor, whether that promise is

5



--------------------------------------------------------------------------------



 



expressed in terms of an obligation to pay the Indebtedness of such obligor, or
to purchase or lease assets under circumstances that would enable such obligor
to discharge one or more of its obligations or to maintain the capital, the
working capital, solvency or general financial condition of such obligor,
whether or not such arrangement is listed in the balance sheet of the guarantor
or referred to in a footnote thereto.

     Indebtedness means any and all sums, indebtedness and liabilities owing or
later to become due from Borrower to Intuit under this Agreement, however
created, incurred, evidenced, acquired or arising.

     Investment means (a) any stock, evidence of Indebtedness or other security
of another Person, (b) any loan, advance, contribution to capital, extension of
credit (except for current trade and customer accounts receivable for inventory
sold or services rendered in the ordinary course of business and payable in
accordance with customary trade terms) to another Person, and (c) any purchase
of (i) stock or other securities of another Person or (ii) any business or
undertaking of another Person (whether by purchase of assets or securities), any
commitment or option to make any such purchase if, in the case of an option, the
aggregate consideration paid for such option was in excess of $100, or (d) any
other investment, in all cases whether existing on the date of this Agreement or
thereafter made.

     Investor means a bank, trust company, savings and loan association, or
other entity that invests in Mortgage Loans.

     Jumbo Loan means a Mortgage Loan which exceeds the maximum loan amount
permitted by then current FNMA or FHLMC purchase guidelines ($300,700 for
calendar year 2002) but otherwise meets FHLMC or FNMA purchase criteria and does
not exceed $750,000.

     Liabilities means all indebtedness that, in accordance with GAAP, should be
classified as liabilities on Borrower’s balance sheet.

     Loan means the $375,000,000 mortgage warehouse loan that is the subject of
this Agreement.

     Loan Documents means this Agreement, the Note, the Security Agreements, the
Guaranty Agreement, the Pledge Agreement and all documents evidencing or
securing the Loan.

     Maximum Loan Amount means $375,000,000, subject to Section 9 hereof.

     Mortgage means a first or second mortgage (or deed of trust or other
security device) which is customary in the jurisdiction in which the premises
subject to the mortgage are located. Mortgages shall be written on current forms
acceptable to FNMA, FHLMC, FHA or VA (as applicable). In this Agreement, the
term “Mortgage” shall include mortgages, deeds of trust, or other security
instruments that operate as a mortgage.

     Mortgage Loan means a loan evidenced by a Mortgage Note and secured by a
Mortgage covering a fee simple interest in residential (1- 4 unit single family)
real property and all improvements located thereon, located in the United States
of America.

     Mortgage Note means a valid and binding promissory note or other evidence
of indebtedness evidencing a Mortgage Loan and secured by a Mortgage, which was
executed by a person with legal capacity to contract and matures in thirty (30)
years or less.

     Non-Conforming Mortgage Loan means a Mortgage Loan which (i) does not meet
all FNMA or FHLMC conditions for purchase at the time made, (ii) at the time of
origination had a principal balance that (A) did not exceed eighty percent (80%)
of the appraised value of the real estate and improvements

6



--------------------------------------------------------------------------------



 



securing such Mortgage Loan unless private mortgage insurance was obtained or
the Investor did not require such insurance, or an ordinary and prudent Investor
would not require such insurance, and (B) did not exceed ninety-five percent
(95%) of such appraised value in any event, (iii) has a term of not more than
thirty (30) years, (iv) has an outstanding principal balance of less than
$750,000 on the date the Required Documents are delivered to Collateral
Custodian, and (v) has not been included in the Borrowing Base for more than one
hundred twenty (120) days.

     Note means the instrument described in Section 2.07 hereof, as it may be
amended or renewed from time to time.

     Person means any corporation, limited liability company, natural person,
firm, joint venture, partnership, trust, unincorporated organization or any
governmental entity or body.

     Pledge Agreement means the Pledge Agreement between Rock Acquisition
Corporation and Intuit dated the date hereof, pursuant to which the Pledgor (as
defined in the Pledge Agreement) has pledged to Intuit all of the capital stock
of Borrower and Title Source, Inc. as security for the Guaranty Agreement.

     Pre-warehouse Loan means a loan which (i) would be an Eligible Mortgage
Loan or a Second Mortgage Loan, except that the Required Documents have not been
delivered to Collateral Custodian, and (ii) has not been included in the
Borrowing Base for more than five (5) business days.

     Request for Advance means the form attached hereto as Exhibit A-1, or such
other form as Intuit or Collateral Custodian may reasonably require from time to
time, completed and executed by Borrower to the satisfaction of Collateral
Custodian.

     Required Documents (other than for Mortgage Loans which are the subject of
Wet Advances, as to which Required Documents are defined immediately following
this definition) means all of the following:

     (a)  An original mortgage note endorsed by the Borrower in blank showing a
complete chain of endorsement from the original holder to the Borrower.

     (b)  An original assignment of the Mortgage signed by the Borrower in blank
in recordable form.

     (c)  Online or system-accessible copies of the following; (i) an original
Mortgage securing the Mortgage Note, or, if such recorded Mortgage is not
immediately available, a copy of the Mortgage that has been duly delivered to
the appropriate recording office; (ii) a policy of title insurance insuring the
Mortgage as a first lien on the mortgaged premises for first lien Mortgage Loans
in at least the amount of the related Mortgage Note, or in lieu of a policy, a
signed title commitment conforming to these requirements, or a first lien letter
from the title company committing to issue a title policy insuring the mortgage;
(iii) an indication on the Collateral Package Form (Exhibit A-2) if there is a
current, unused and unexpired whole loan commitment under which an Investor
agrees to purchase the Mortgage Loan from Borrower at a specified price, which
commitment is not subject to any term or condition which is not customary in
commitments of like nature or which cannot be fully complied with prior to the
expiration thereof; and (iv) any other documents which Intuit may require,
including, but not limited to, in the case of Mortgage Loans which are the
subject of Take-Out Commitments, a copy of the applicable Take-Out Commitment.

7



--------------------------------------------------------------------------------



 



     Required Documents for Mortgage Loans which are the subject of Wet Advances
means those documents described on the “Trust Receipt” Form attached to this
Agreement as Exhibit A-3.

     Second Mortgage Loan means a Mortgage Loan which would be an Eligible
Mortgage Loan except for noncompliance with the requirements of paragraphs (h)
and (j) of the definition of Eligible Mortgage Loans, and with respect to which
each of the following statements shall be accurate and complete:

     (a)  The property covered by said Mortgage Loan is free and clear of all
liens except (i) a first mortgage, (ii) liens for real estate taxes, special
assessments and the like which are not delinquent, (iii) liens which are
subordinate to the lien of the Mortgage Loan, and (iv) liens which are in favor
of the Borrower and assigned to Intuit.

     (b)  The principal amount of the Mortgage Loan does not exceed Three
Hundred Thousand Dollars ($300,000).

     (c)  The Mortgage Loan has not been included in the Borrowing Base for more
than sixty (60) days.

     Secured Obligations mean all present and future obligations and
Indebtedness of the Borrower or any subsidiary owing to Intuit (a) under this
Agreement or any other Loan Document, including, without limitation, the
obligations to pay the Indebtedness from time to time evidenced by the Note, and
obligations to pay interest, charges, expenses and indemnification from time to
time owed under any Loan Document.

     Security Agreement means that certain Security Agreement securing the
Secured Obligations, by and between Borrower and Intuit, dated as of the date
hereof and which is an essential element of this Agreement. The Security
Agreement and the Affiliate Security Agreement are sometimes referred to herein
collectively as the “Security Agreements.”

     Servicing Portfolio means, as of any date, the portfolio of Mortgage Loans
with respect to which the Borrower has direct servicing rights.

     Stockholder means a person who owns shares of capital stock of Borrower.

     Stockholders’ Equity means the following, as set forth in Borrower’s
balance sheet prepared in accordance with GAAP: (a) the par or stated value of
all outstanding Stockholders’ interests; plus (b) capital surplus; plus (c)
retained earnings; less (d) declared dividends not yet paid.

     Subordinated Indebtedness means indebtedness of the Borrower which is
subordinated to the Indebtedness hereunder and under the Note, and to all other
Lender Obligations, on terms and conditions approved in writing by Intuit.

     Super Jumbo Loan means a Mortgage Loan which would be a Jumbo Loan except
that the amount thereof exceeds $750,000, but is less than $2,000,000.

     Take-Out Commitment means (i) a written commitment by which an Investor
agrees to purchase Mortgage Note(s) from Borrower, or (ii) a forward commitment
to sell mortgage-backed securities at a committed sales price in amounts equal
to or greater than the closed Mortgage Loans included in the Borrowing Base.

8



--------------------------------------------------------------------------------



 



     Tangible Net Worth means Stockholders’ Equity determined in accordance with
GAAP, less the sum of:

     (a)  Any surplus resulting from any write-up of assets, except any such
surplus which constitutes Stockholders’ Equity in accordance with GAAP;

     (b)  Goodwill including any amounts, however designated on a balance sheet
of the Borrower, representing the excess of the purchase price paid for assets
or ownership acquired over the value assigned thereto on the books of the
Borrower;

     (c)  Patents, trademarks, trade names and copyrights or rights therein or
thereto;

     (d)  Any amount at which ownership interests of the Stockholders appear as
an asset on the Borrower’s balance sheet;

     (e)  Loans and advances to Stockholders, managers, employees or affiliated
companies;

     (f)  Deferred expenses;

     (g)  Assets whose marketability and/or liquidity value are not readily
ascertainable, in Intuit’s sole discretion;

     (h)  Investments or securities in any corporation not listed on the New
York Stock Exchange, NASDAQ National Market or American Stock Exchange;

     (i)  Investments or securities in any limited liability company,
partnership, limited partnership, joint venture or other business venture or
legal entity;

     (j)  Investments or securities in any options or derivatives;

     (k)  Investments or securities in any corporation to the extent to which
the cost basis of Borrower’s securities exceeds twenty-five percent (25%) of the
Tangible Net Worth of Borrower as calculated without the inclusion of such
investments or securities; and

     (l)  Investments or securities in any corporation in which Borrower owns in
excess of a four percent (4%) ownership interest.

     Trust Receipt means the Borrower’s written acknowledgement of receipt of
Collateral, which acknowledgement confirms the security interest of Intuit in
the Collateral and the documents evidencing the Collateral, all of which will be
held in trust for the benefit of Intuit.

     VA means the Veterans Administration and any successor thereto or to the
functions thereof.

     VA Mortgage Loans means Mortgage Loans within acceptable limits to, and
guaranteed by the VA, and evidenced by instruments and documents which comply,
and arising from a transaction which complies, in all respects, with the
requirements of the VA.

     Wet Advance means an Advance made by Lender against the pledge of Eligible
Mortgage Loans with respect to which Borrower has delivered to Collateral
Custodian a Request for Advance as specified in Section 2.02, in lieu of the
Mortgage Note or Required Documents related thereto, provided, however, that
from and after the date the Required Documents have been delivered to Collateral
Custodian, such Wet Advance shall cease to be a Wet Advance.

9



--------------------------------------------------------------------------------



 



     Working Capital means, as of any applicable date of determination, Current
Assets less Current Liabilities.



2.    The Loan.

     2.01 Loan Commitment. Subject to the terms and conditions set forth herein,
Lender agrees at any time and from time to time prior to the Termination Date
set forth in Section 11, to make an advance or advances to Borrower (“Advances”)
which Advances: (1) shall bear interest as provided for herein; (2) may be
repaid and reborrowed in accordance with the provisions hereof; (3) shall be
made against the pledge by Borrower of Eligible Mortgage Loans (including
Eligible Mortgage Loans as to which the Required Documents have not been
delivered to Custodian because they are the subject of Wet Advances) as provided
herein and in the Security Agreement, provided, however, that the aggregate
principal amount of Advances outstanding at any time shall not exceed the lesser
of the Borrowing Base, or $375,000,000.

          2.01.01 Pledge of Collateral. Whenever Borrower desires to pledge a
Mortgage Loan to Lender, it shall deliver to Collateral Custodian a Collateral
Package form (Exhibit A-2) or a Trust Receipt (Exhibit A-3), as appropriate
(Collateral Package forms being appropriate to Advances other than Wet Advances
and Trust Receipts being appropriate to Wet Advances), which shall be
appropriately completed by an employee of Borrower and which shall have attached
to it each of the documents identified therein, including, in the case of a Wet
Advance request, a blank recordable assignment of the Mortgage by Borrower to
Lender.

     2.02 Request for Advance. Whenever the Borrower desires an Advance,
Borrower shall deliver to Collateral Custodian a Request for Advance no later
than 2 p.m. E.S.T. on the proposed funding date. Borrower hereby agrees that
each request for an Advance shall constitute a confirmation that the conditions
set forth in Section 4.03 of this Agreement have been satisfied as of the date
of such request. In the case of requests for Wet Advances, Borrower shall
include instructions for disbursement of such Wet Advances. In the absence of
the Custodian, Borrower is authorized to submit Requests for Advance directly to
Lender over the signature of Borrower’s Controller (currently Tammy Zionkowski).

     2.03 Advances. Intuit will make requested Advances on the funding date
specified in the Request for Advance by wire transfer to Borrower’s account
specified in the funding instructions in the Request for Advance, provided,
however that Intuit shall have no obligation to make an Advance if:

     (a)  an Event of Default exists; or

     (b)  an Advance, if made, would result in total Advances exceeding the
lesser of the Loan amount or the amount then eligible for Advances under the
Borrowing Base.

     2.04 Payments.

     (a)  Subject to Section 2.04(b) below, Borrower shall make a principal
payment on the Loan on any day in the amount by which the aggregate outstanding
principal amount of the Loan exceeds the Borrowing Base.

     (b)  If Borrower is not then in default hereunder, in lieu of prepaying the
Loan as required above, Borrower may deliver to the Collateral Custodian on the
date when a principal payment would be due, additional Eligible Mortgage Loans
such that the principal amount of the Loan, after giving effect to the inclusion
of such additional Eligible Mortgage Loans, shall not exceed the Borrowing Base.

10



--------------------------------------------------------------------------------



 



     (c)  If the Mortgage Loan to be funded with the proceeds of any Wet Advance
is not funded on the date of such Wet Advance or within 5 Business Days
thereafter, Borrower shall immediately prepay to Lender the principal amount of
such Wet Advance. If the Mortgage Note for any Mortgage Loan securing a Wet
Advance is not delivered to Custodian within 5 Business Days following the date
on which such Wet Advance was made, Borrower shall immediately prepay the full
amount of such Wet Advance.

     2.05 Form of Payments. All payments made on account of the Loan shall be
made without setoff or counterclaim of any kind, in lawful money of the United
States of America, in immediately available same day funds, free and clear of,
and without deduction for, any taxes, fees or other charges and must be received
by Intuit by 2:00 p.m. (Pacific time) on the day of payment in an account
specified by Intuit. If a payment is received after 2:00 p.m. it will be
considered to have been made on the next business day and interest thereon shall
be payable until such date. Payments shall be applied against the Loan on a
daily basis.

     2.06 Payments Received. All amounts received by Borrower on account of the
sale of Mortgage Loans (other than profit on sale of Collateral) shall be paid
to Lender for application to the Indebtedness due on the Loan. Except if any
Event of Default then exists, payments shall be applied first to accrued but
unpaid interest due, and then to principal due under the Loan. Interest shall
accrue and be payable as provided in Section 2.09.01. At any time an Event of
Default exists, payments shall be applied as described in Section 9.04. Profits
on sale of Collateral shall be determined as set forth in Section 3A.03 hereof.
The Purchase Price of any Mortgage Loans paid by Investors shall be deposited
directly into an account held and controlled by Intuit.

     2.07 The Note. The Loan, which shall be in the form of a revolving credit,
shall be evidenced by Borrower’s promissory note to Intuit in the maximum
committed amount of the Loan (“Note”), and shall be in form and content
satisfactory to Intuit. All terms of the Note are incorporated herein. The Note
shall be dated as of the date of this Agreement and will bear interest at the
rate and in the manner provided for in Section 2.09 hereof. The date and amount
of each Advance on the Loan, and each payment in respect thereof, shall be as
set forth in the books and records of Intuit subject to dispute by Borrower
within 30 days of Borrower’s receipt of a statement. If Borrower does not
dispute Intuit’s records within 30 days after receipt of a statement, such
records shall be presumed correct absent manifest error.

     2.08 Use of Proceeds. The proceeds of the Loan shall be used by Borrower
solely to finance its making of Mortgage Loans pending their sale to Investors.
Use of Loan proceeds for any other purpose, including but not limited to
Borrower’s repurchase of loans or for Borrower’s operating expenses, shall be an
Event of Default.

     2.09 Interest.

          2.09.01 Borrower shall pay interest on the unpaid principal balance of
the Loan from time to time outstanding at a rate per annum equal to the
Applicable Base Rate. Interest on the Loan shall be payable monthly in arrears
on the fifth day of each calendar month with respect to interest accrued during
the preceding calendar month, commencing the fifth day of the calendar month
following the month in which the first Advance is made and continuing until the
Note has been paid in full. At maturity of the Loan, accrued and theretofore
unpaid interest and all unpaid principal shall be due on demand.

          2.09.02 Upon a Default or an Event of Default (whether or not any of
the Secured Obligations have been accelerated), or after maturity or after
judgment has been rendered on the

11



--------------------------------------------------------------------------------



 



Note, the unpaid principal of all Advances shall bear interest at a rate per
annum equal to the interest rate otherwise applicable thereto plus (i) 4% during
the first 30 days of such Default or Event of Default, and (ii) 6% thereafter.

          2.09.03 In addition to any amounts payable under Sections 2.09.01 and
2.09.02 above, if the entire amount of any required payment of principal and/or
interest is not paid in full within ten (10) days after the same is due, the
Borrower shall pay to Intuit a late fee equal to five percent (5%) of the
required payment.

     2.10 Computation of Interest. All computations of interest hereunder and
under the Loan shall be made on the basis of a 360-day year and the actual
number of days elapsed. Changes in the rate of interest resulting from changes
in the LIBOR Rate shall take place immediately and without notice or demand of
any kind.

     2.11 Set-Off. The Borrower hereby grants Intuit a continuing lien, security
interest and right of setoff as security for all liabilities and obligations,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Intuit or any entity under the control of Intuit, and
its successors and assigns, or in transit to any of them. At any time after an
Event of Default, without demand or notice (any such notice being expressly
waived by the Borrower), Intuit may setoff the same or any part thereof and
apply the same to any liability or obligation of the Borrower even though
unmatured and regardless of the adequacy of any other collateral securing the
Lender Obligations. ANY AND ALL RIGHTS TO REQUIRE INTUIT TO EXERCISE ITS RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LENDER
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.



3.    Collateral.

     3.01 Security for Collateral. The Indebtedness and Borrower’s obligations
hereunder and under the other Loan Documents and all other Lender Obligations
shall be secured and supported by the following, all of which shall be in form
and substance reasonably satisfactory to Intuit:

          3.01.01 Security Agreements and financing statements in favor of
Intuit creating a first priority lien on the following:

     1. All Mortgage Loans, now owned or hereafter acquired or originated by
Borrower, including, without limitation, the promissory notes or other
instruments evidencing the indebtedness of obligors thereon, all mortgages
related thereto, rights to payment thereunder, guaranties and insurance policies
(governmental or otherwise), and all rights in cash deposits consisting of
impounds, insurance premiums or other funds held on account thereof;

     2. All rights of Borrower (but not its obligations) under all Take-Out
Commitments, now existing or hereafter arising, covering any part of the
Collateral, all rights to deliver Mortgage Loans to Investors and all proceeds
resulting from the disposition of such Collateral pursuant thereto;

     3. All existing and hereafter arising accounts, instruments, chattel paper,
inventory, investment property and general intangibles constituting or arising
in connection with any of the Collateral;

12



--------------------------------------------------------------------------------



 



     4. All existing and hereafter acquired files, documents, instruments,
surveys, certificates, and other Borrower books, records, information and data
relating to the Collateral;

     5. All insurance policies and guarantees relating to any of the Collateral;

     6. Borrower’s Property in Possession of Collateral Custodian or Intuit;

     7. All property of any nature substituted for any of the Collateral or for
any part thereof;

     8. All of Borrower’s assets, of every kind and nature, wherever located;

     9. All property described as “Collateral” in the Security Agreements and
the Pledge Agreement, which have been negotiated between the respective parties
as of the date of this Agreement and which are being executed concurrently with
the execution and delivery of this Agreement; and

     10. All proceeds of the aforementioned.



3A.    Sale of Collateral to Investors.

     3A.01 Delivery of Collateral to Investors. Custodian shall arrange for
delivery to Investors of Mortgage Loans pledged to Lender, pursuant to Take-Out
Commitments of such Investors, provided that Custodian shall have received from
Borrower same day’s notice by 3 p.m. E.S.T. describing the Mortgage Loans to be
delivered and the appropriate shipping instructions. The delivery and shipping
instructions shall identify the Investor.

     3A.02. Bailee Letter. Each delivery of Collateral pursuant to this
Section 3A shall be accompanied by a “Notice to Bailee/Bailee Schedule” in the
form of Exhibit A-4. Payments for Collateral purchased by Investors shall not be
deemed received by Lender until such funds constitute “immediately available”
funds in accounts of Lender. In connection with any payments for Collateral made
by Investors, Borrower shall deliver to Custodian, not later than the day
payment is made, a loan-level listing identifying the Mortgage Loans to which
such payment applies.

     3A.03 Calculation of Profits of Sale of Mortgage Loans. On each day when
payments are received by Lender from Investors, Borrower shall provide Lender
the above referenced loan-level listing which will include the amount received
from the Investors and the loan amount advanced by Lender in connection with
Mortgage Loans funded by Lender and sold to such Investors. The difference
(positive or negative) between the amount received from the Investor and the
loan amount advanced, calculated on an aggregate basis for all Mortgage Loans in
such loan-level listing and all Investor payments received with respect to such
Mortgage Loans, will (i) if such difference is positive, be wired within two
(2) Business Days by Intuit to Borrower’s operating account; or (ii) if such
difference is negative, be paid by Borrower to Intuit within two (2) Business
Days, the form of payment to be as described in Section 2.05 hereof.

     3A.04 Reports Relating to Collateral. In respect of the Collateral, Lender
may (through Custodian or otherwise) request a position valuation report from
Borrower, periodically but not more frequently than once a week.



4.    Conditions and Covenants of Lending.

     4.01 Documentation Required Prior to First Advance Only. To the extent that
Intuit is not already in possession of current versions of the following as of
the date of this Agreement (and Intuit shall

13



--------------------------------------------------------------------------------



 



be the arbiter of whether it is in possession of any such item or not), Borrower
shall deliver each of the following to Intuit prior to the making of the first
Advance:

          4.01.01 A duly executed copy of this Agreement, the Security
Agreement, the Note, the Guaranty Agreement, the Affiliate Security Agreement
and the Pledge Agreement.

          4.01.02 Duly executed copies of all financing statements and other
documents deemed necessary or appropriate by Intuit and the Collateral
Custodian, in their reasonable discretion, to obtain for Intuit a perfected,
first priority security interest in and lien upon the Collateral.

          4.01.03 Credit applications, financial statements, or other
information concerning the condition (financial and otherwise) of Borrower as
Intuit may reasonably request.

          4.01.04 Certified copies of a resolution of the Board of Directors of
Borrower approving (i) the execution and delivery of the Loan Documents, (ii)
the performance of the obligations thereunder, and (iii) the consummation of the
transactions contemplated thereby.

          4.01.05 A duly completed Borrowing Base Certificate dated as of the
date of the first Advance hereunder.

          4.01.06 (i) A true, complete and correct copy of Borrower’s Articles
of Incorporation and all amendments thereto; (ii) a true, complete and correct
copy of Borrower’s Bylaws and all amendments thereto; (iii) a Certification by
Borrower’s authorized representative as to the incumbency (and specimen
signatures) of each party executing this Agreement and any other documents to be
executed in the performance of this Agreement; (iv) a certificate issued by the
Secretary of the State of Borrower’s state of organization as to the good
standing and continued existence of Borrower, (v) certificates of the
appropriate officials of each state in which Borrower conducts business as to
the qualification of the Borrower to transact business and its good standing as
a foreign corporation in said jurisdiction, and (vi) certificates, licenses,
permits or other occupational registration documents evidencing Borrower’s
ability to conduct business in the various states as a mortgage lender, mortgage
banker, or similar.

          4.01.07 Evidence of Borrower’s FNMA, FHLMC, FHA and VA seller
approval.

          4.01.08 Opinion of counsel for the Borrower addressed to the Lender
and dated the date of the first Advance hereunder covering the matters as the
Lender may request.

          4.01.09 Guaranty Agreement, dated as of the date of the first Advance
hereunder, duly executed and delivered by the Guarantor or Guarantors.

          4.01.10 A security agreement and financing statement covering the
assets of the Guarantor(s) which serve as security for the Guaranty Agreement.

     4.02 Delivery of Documents to Investor. For each Mortgage Loan which is the
subject of an Advance, Borrower shall deliver the documents required by the
Investor to the Collateral Custodian sufficiently in advance to allow delivery
of those documents to the Investor within the time permitted by the applicable
Take-Out Commitment.

     4.03 Continuing Warranties. As a precondition to the making of any Advance
hereunder, no default by Borrower shall have occurred and be continuing, and no
event shall have occurred which, with

14



--------------------------------------------------------------------------------



 



the lapse of time or notice or both, shall constitute a default; and Borrower
shall have paid all interest, fees, charges and other amounts due and payable by
Borrower to Intuit hereunder.

     4.04 Confirmation of Representations. The representations and warranties
herein made and those made by or on behalf of the Borrower in any other Loan
Document shall be correct as of the date on which any Advance is made, with the
same effect as if made at and as of such time.

     4.05 Financing Statements. Borrower will execute financing statements
covering the Collateral, in a form satisfactory to Intuit, and will pay the cost
of filing the same.

     4.06 Limited Power of Attorney. Borrower irrevocably appoints Collateral
Custodian and Intuit as its attorneys-in-fact with full power of substitution
for and on behalf of and in the name of Borrower, if an Event of Default has
occurred, to endorse any checks, instruments or other papers in their
possession; to complete, execute, deliver and record any assignment or other
document, including financing statements, covering the Collateral; to endorse
any Mortgage Note in the name of Borrower and do every other act or thing
necessary or desirable to effect transfer of Collateral and/or to protect the
interest of Intuit in the Collateral; to take all necessary and appropriate
action in Borrower’s name with respect to any Advances hereunder and servicing
of Mortgage Notes and Mortgages or sale of Collateral under any Take-Out
Commitment; to commence, prosecute, settle, discontinue, defend or otherwise
dispose of any claim; and to sign Borrower’s name whenever and wherever
appropriate to the performance of Borrower’s obligations under this Agreement,
including execution in Borrower’s name of any document necessary to protect
Intuit’s security interest granted hereunder. This appointment shall be deemed
coupled with an interest and irrevocable while any Indebtedness from Borrower to
Intuit is outstanding.

     4.07 Perfecting Intuit’s Lien. Borrower hereby agrees, upon Intuit’s or
Collateral Custodian’s request, to sign any additional documents which either of
them or their counsel deem necessary to evidence or perfect the lien on any
Collateral, or which may be required by GNMA, FNMA, FHLMC or an Investor.

     4.08 Intuit Participation in Borrower’s Quality Control/Compliance
Committee. It is a condition of this Agreement and the Loan that Intuit, through
its designated representative, shall be a co-executive sponsor of Borrower’s
compliance committee, and participate in deliberations and all proceedings of
such committee (or its successor committee) with respect to issues such as the
credit quality of loans, the type of loans made, and other aspects of the
Borrower’s operations as they pertain to Borrower’s day-to-day lending activity;
provided, however, that such participation shall give rise to no liability by
Intuit or its representative on the compliance committee, and any and all such
claims against either of them related to the deliberations or decisions of the
compliance committee are hereby expressly waived. Borrower will give Intuit
reasonable advance notice of meetings of the compliance committee and Intuit or
its representative shall be entitled to (but not required to) participate by
telephone, in person, or in any other manner, at its discretion.



5.    Continuing Representations and Warranties.

     To induce Intuit to make the Loan and the Advances under the Loan, Borrower
warrants and represents the following as of the date hereof and at the time of
the making of each Advance:

     5.01 Borrower’s Organization. Borrower is a corporation duly organized and
existing and in good standing under the laws of Michigan, and is qualified as a
foreign corporation and in good standing in every other jurisdiction where its
business or operations requires such qualification. The execution, delivery and
performance of this Agreement, the Note and the Loan Documents have been duly
authorized by all requisite action and will not violate the Articles of
Incorporation or Bylaws of Borrower,

15



--------------------------------------------------------------------------------



 



any applicable statutes or regulations, or any agreements or judgments to which
Borrower is a party or by which it is bound. This Agreement and the Note are
valid and binding obligations of Borrower, enforceable in accordance with their
terms except as limited by bankruptcy, insolvency, reorganization and other
similar laws or equitable principles affecting the enforcement of creditors’
rights generally, and the consent or approval of governmental authorities or of
third parties is not required for the validity of Borrower’s obligations
hereunder. Neither this Agreement nor the Note nor any other Loan Document
violates any applicable Federal, state or local law, rule or regulation relating
to usury (and all such defenses of usury are expressly waived).

     5.02 Financial Statements. All financial statements and information of
Borrower heretofore delivered to Intuit is true and correct in all respects.
There has not been, nor will there be on the date of any Request for Advance any
material adverse change (since the date of this Agreement) to Borrower’s ability
to repay the Loan or to Borrower’s assets, operations, financial condition or
ability to conduct its business as it is being conducted on the date hereof.
Borrower has no material contingent liabilities or unusual forward or long-term
commitments which are not disclosed by or reserved against in financial
statements furnished to Intuit or disclosed to Intuit in writing. At the date of
this Agreement and at the date of each Advance requested by Borrower hereunder,
Borrower warrants and reaffirms there are no material unrealized or anticipated
losses from any commitments of the Borrower except as previously disclosed in
writing to Intuit.

     5.03 Authority. All requisite action for the authorization, execution and
delivery by Borrower of this Agreement, the Note, each other Loan Document and
for Borrower’s assignment of the Collateral to Intuit has been duly taken, and
has not been rescinded.

     5.04 Title to Collateral. Borrower is or will be the legal and beneficial
owner (subject to Investors’ potential claims arising from Take-Out Commitments)
of the Mortgage Loans and the Collateral at the time pledged, free and clear of
all adverse security interests, liens and encumbrances except those in favor of
Intuit, and Borrower has the right to assign the same for Intuit’s benefit.

     5.05 Compliance with Laws of Applicable Jurisdiction. Borrower is fully
familiar with the requirements of the laws of the applicable jurisdictions from
which Mortgage Loans assigned as Collateral hereunder originate and all Mortgage
Loan Collateral is in material compliance with any applicable act, law or
regulation governing lending practices.

     5.06 Licenses; Qualifications; Approvals; Orders. The Borrower is
authorized to originate Mortgage Loans in each state in which real property
securing a Mortgage Loan is located and holds all necessary licenses. The
Borrower is not subject to any material disciplinary order or material finding
by any licensing authority and is not, to its actual knowledge, the subject of
any investigation of alleged wrongdoing by any licensing authority except as
previously disclosed in writing to Intuit. To the extent required in order to
sell a Mortgage Loan to its intended Investor, the Borrower is approved and
qualified and in good standing as a lender or seller/servicer. The Borrower is
not, to its knowledge, the subject of any investigation or review by any
government or investing agencies other than periodic reviews in the ordinary
course of the mortgage banking business except as previously disclosed to Intuit
in writing, nor is it the subject of any order by any agency placing it on
probation, suspension or other condition adversely affecting its ability to
originate, sell or service Mortgage Loans.

     5.07 No Subsidiaries. Borrower has no affiliates or subsidiaries other than
those designated and described in writing to Intuit.

16



--------------------------------------------------------------------------------



 



     5.08 No Default. Borrower has no knowledge of any default under any
agreement to which it is a party or by which it is bound or to which any of its
property is subject, which would have a material adverse effect on Borrower’s
creditworthiness.

     5.09 Proceedings. Except as previously disclosed to Intuit in writing,
there are no outstanding criminal proceedings pending or threatened, or
judgments, actions or proceedings pending or threatened before any court or
governmental authority, bureau or agency, with respect to or affecting the
Borrower or any of its officers, directors, managers or 10% or greater
shareholders, wherein damages alleged or owed exceed One Million Dollars
($1,000,000), nor are there any such actions or proceedings (other than personal
actions or proceedings unrelated to the mortgage loan business) in which
Borrower or any of its officers, directors, managers or 10% or greater
shareholders is a plaintiff or complainant, wherein damages alleged exceed the
sum of One Million Dollars ($1,000,000).

     5.10 Accuracy of Information. No financial statements, or any other
statement made or furnished to Collateral Custodian or Intuit by or on behalf of
the Borrower in connection with this Agreement or the transaction contemplated
hereby contains any untrue statement of a material fact, or omits a material
fact necessary in order to make the statements contained therein not misleading.

     5.11 Loan Not Usurious. The Loan is not usurious. The Borrower and
Guarantor waive all claims and defenses of usury.

     5.12 Title to Assets. Borrower has good and marketable title to all
property and assets reflected in the financial statements referred to in
Section 5.02 hereof, except property and assets sold or otherwise disposed of in
the ordinary course of business subsequent to the respective dates thereof and
property subject to a capital lease made in the ordinary course of business.
Borrower does not have outstanding liens on any of its property or assets, and
is not a party to any security agreements or title retention agreements whether
in the form of leases or otherwise, of any personal property, except as
permitted under Section 7.03 hereof.

     5.13 Taxes. Borrower has filed all required tax returns and paid all taxes
due and payable on such returns, other than taxes and assessments being
contested in good faith by appropriate proceedings and as to which the Borrower
has established adequate reserves.



6.    Affirmative Covenants. Borrower covenants and agrees:

     6.01 Loan Payments. To pay the Loan, including interest, as set forth in
this Agreement.

     6.02 Casualty Insurance. To place, or cause to be placed, and maintained at
all times, fire and extended coverage insurance on all Collateral as may be
required by the Investor or, if there is no Investor, by Intuit, in at least the
Mortgage Loan amount.

     6.03 [Intentionally Omitted]

     6.04 [Intentionally Omitted]

     6.05 [Intentionally Omitted]

     6.06 Notation of Mortgage Assignments. To make appropriate notations on its
books of all assignments to Intuit hereunder, and to give such notice thereof as
Intuit or Collateral Custodian may from time to time reasonably require.

17



--------------------------------------------------------------------------------



 



     6.07 Execution of Additional Documents. To execute such additional
instruments or assignments of the Collateral as Intuit or Collateral Custodian
may from time to time reasonably require.

     6.08 Submission of Financial Statements and Reports. To deliver to Intuit
financial statements and reports as reasonably requested by Intuit from time to
time.

     6.09 Maintenance of Books and Records. To maintain adequate books, accounts
and records with appropriate notations thereon of all assignments to Intuit; and
to permit Collateral Custodian or Intuit or their representatives at any
reasonable time to inspect or examine or audit the books, accounts and records.

     6.10 Compliance with Administrative Requests. To comply with such
reasonable administrative directions as Intuit or Collateral Custodian may give
in order to provide proper servicing of the Advances hereunder.

     6.11 [Intentionally Omitted]

     6.12 [Intentionally Omitted]

     6.13 Maintenance of Take-Out Commitments. To keep all Take-Out Commitments
in full force and effect and subject to no lien, assignment or other interest
(other than to Intuit or Collateral Custodian for the benefit of Intuit).

     6.14 Financial Covenants. To maintain at all times net worth as set forth
in Section 11 of Exhibit 1.1.5(1) of the Stock Purchase and Sale Agreement
(i.e., the $23.3 million Note), giving effect to conformity of the names of the
parties as appropriate to this Agreement.

     6.15 [Intentionally Omitted]

     6.16 [Intentionally Omitted]

     6.17 Diligent Application for Replacement Warehouse Funding. Borrower
acknowledges that the Loan is for a duration of six (6) months and no extension
or renewal is permitted or will be granted. Borrower agrees to diligently and
promptly apply for a warehouse line of credit that will enable the Loan to be
fully paid on its maturity date, and to report to Intuit periodically (not less
often than once per month) on its progress in obtaining such replacement line of
credit. Borrower agrees to provide a firm commitment for a replacement line of
credit not less than 30 days prior to the maturity date of the Loan; it is an
Event of Default hereunder if Borrower fails to make any required report on its
efforts or to provide the firm commitment for the replacement credit as
contemplated by this paragraph. Intuit is authorized to communicate with any
lender or creditor identified by Borrower as being a potential source of
replacement warehouse credit, and to share financial information on Borrower as
may be requested by any such party, with no liability to Borrower for such
sharing.

     6.18 [Intentionally Omitted]

     6.19 Agency Audits. To provide to Intuit copies of any notices from FNMA,
FHLMC, VA, or HUD indicating immediate termination or suspension of Borrower’s
approval.

     6.20 Compliance With Laws. To comply with all present and future judgments,
and with all material laws and regulations applicable to the operation of its
business, and all material agreements to which it is subject.

18



--------------------------------------------------------------------------------



 



     6.21 [Intentionally Omitted]

     6.22 [Intentionally Omitted]

     6.23 Operational Reviews. Upon request with reasonable notice to Borrower,
to permit access to its premises, records and managerial and executive employees
by Intuit in connection with a review of Borrower’s mortgage business methods,
policies, and procedures.

     6.24 [Intentionally Omitted]

     6.25 Preservation of Legal Status. To preserve and maintain its existence,
rights, franchises and privileges as a corporation in the jurisdiction of its
organization, and qualify and remain qualified as a foreign corporation in each
jurisdiction where its failure to be so qualified would have a material adverse
effect on Borrower’s business.

     6.26 [Intentionally Omitted]

     6.27 Maintenance of Approvals, Filings and Registration. At all times, to
maintain in effect, renew and comply with, and cause each of its subsidiaries,
if any, to effect, renew and comply with all the terms and conditions of all
consents, licenses, approvals and authorizations necessary under any applicable
law or regulation for the execution, delivery and performance of this Agreement,
the Security Agreement and the Note and to make this Agreement and such other
documents legal, valid, binding and enforceable.



7.    Negative Covenants.

Without the prior written consent of Intuit which may be withheld in Intuit’s
sole discretion, and until the Loan or any other Indebtedness of the Borrower to
Intuit has been repaid, Borrower will not and will not permit any of its
subsidiaries to:

     7.01 No Compromise of Collateral. Make any compromise, adjustment or
settlement in respect of any of the Collateral or accept anything other than
cash in payment or liquidation of the Collateral.

     7.02 [Intentionally Omitted]

     7.03 No Other Liens. Permit any lien or financing statement covering the
Collateral to be on file or recorded in any public office, or pledge, grant or
permit to exist a security interest or lien upon any of its assets of any kind,
real or personal, tangible, intangible, now owned or hereafter acquired, in
either case which is senior to the liens securing the Borrower’s obligations
hereunder, except:

     (a)  liens created in favor of Intuit or Collateral Custodian on behalf of
Intuit;

     (b)  liens or charges for current taxes, assessments or other governmental
charges that are not delinquent;

     (c)  purchase money liens on specific equipment.

     7.04 No Liquidation / No Sale. Liquidate or dissolve, or sell, assign,
lease or otherwise dispose of (whether in one or a series of transactions) all
or substantially all of its assets whether now owned or hereafter acquired to
any Person.

19



--------------------------------------------------------------------------------



 



     7.05 No Sale of Assets Outside Ordinary Course. Sell, transfer, lease or
otherwise dispose of its assets except in the ordinary course of business.

     7.06 Improper Use of Proceeds. Use the Loan for any purpose other than as
permitted by Section 2.08 hereof.

     7.07 No Loans to Borrowers of More than 100% Loan-to-Value. Borrower will
not, with Advances under the Loan, make any loans to borrowers secured by real
property if the loan-to-value ratio exceeds 100%. For purposes of this
paragraph, loan-to-value ratio means a ratio the numerator of which is the loan
amount and the denominator of which is the lesser of the appraised value of the
property securing the loan, or the purchase price of the property.

     7.08 No Misleading Information. Furnish to Collateral Custodian or Intuit
any document that contains any untrue statement of material fact or omits a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

     7.09 No Guarantees. Become liable or contingently liable as guarantor,
surety, or endorser for any obligation or indebtedness of any Person or
otherwise assure the creditors of any Person against loss in connection with
indebtedness, except for (a) guarantees of the obligations of either Guarantor
or a subsidiary of a Guarantor or (b) guarantees by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business.

     7.10 No Change in Ownership or Control. Change in any material respect its
ownership or control of its business operations or cease to conduct business in
the mortgage lending industry. For purposes of this section, a “Change In
Control” shall have the meaning attributed to that term set forth in
Exhibit 1.1.5(1) of the Stock Purchase and Sale Agreement (i.e., the $23.3
million Note), giving effect to conformity of the names of the parties as
appropriate to this Agreement.

     7.11 No Distributions. Declare or pay any Distributions except for the
payment of dividends to Borrower to be used by Borrower solely to make payments
on the Note (as defined in the Stock Purchase and Sale Agreement of even date
herewith).

     7.12 No Pledge of Servicing. Pledge, assign or grant a security interest or
lien on all or any part of Borrower’s Servicing Portfolio to anyone other than
Intuit.

     7.13 Transactions with Affiliates. Directly or indirectly enter into, or
permit any of its subsidiaries to enter into, any transaction (including the
purchase, sale, lease, or exchange of any property, the making or borrowing of
any loan or the rendering of any service) with any Affiliate except that the
Borrower and its subsidiaries may pay salaries, fees and bonuses to directors,
officers and employees and may enter into other transactions with Affiliates
beneficial to their business operations and on terms no less favorable than
those available from unrelated third parties.

     7.14 [Intentionally Omitted]

     7.15 Repurchase of Mortgage Loan. Fail to repurchase a Mortgage Loan when
requested by an Investor except while Borrower in good faith contests its
obligation to comply with such request.

     7.16 No Additional Issuance of Securities. Issue additional equity
securities, warrants, options or other similar interests, without Intuit’s
express written consent which may be withheld in its sole discretion.

20



--------------------------------------------------------------------------------



 



     7.17 No Impairment of Cross-Streaming, Upstreaming, Downstreaming or Liens.
Directly or indirectly enter into or become bound by any agreement, instrument
or other obligation (other than the Loan Documents) which could directly or
indirectly restrict, prohibit or require the consent of any Person with respect
to (a) the payment of dividends or distributions or the making of intercompany
loans or investments by, between or among the Borrower and any of its
subsidiaries or stockholders, or (b) the creation of a lien in favor of Intuit
as additional collateral for the Secured Obligations, on the properties or other
assets of the Borrower or such subsidiary (except for customary restrictions
against liens on assets leased).

     7.18 Limitation on Investments. Make Investments except as otherwise
permitted by the Guaranty Agreement.



8.    Collateral Custodian.

     8.01 Appointment of Collateral Custodian. Intuit will appoint and authorize
a Collateral Custodian to act on its behalf under this Agreement and the Loan
Documents and to exercise such powers as are specifically delegated, together
with reasonably incidental powers to enable the Collateral Custodian to perform
its functions. The Collateral Custodian shall act solely as agent of Intuit and
does not assume any obligation towards or relationship of agency or trust with
or for Borrower. Collateral Custodian shall hold Mortgage Notes in its
possession as bailee for Intuit for the purpose of perfection under the Uniform
Commercial Code. Borrower will pay the fees and expenses associated with
Intuit’s appointment of the Collateral Custodian. Such fees and expenses will be
secured by the Loan as if they were drawn by Borrower in an Advance, if not
promptly paid by Borrower as set forth in the Custodial Agreement.

     8.02 Scope of Collateral Custodian’s Duties. The Collateral Custodian shall
have only the duties or responsibilities set forth in the Custodial Agreement.

     8.03 Successor Collateral Custodian. If the position of Collateral
Custodian shall become vacant for any reason, Intuit shall appoint a successor
Collateral Custodian.

     8.04 Authority of Collateral Custodian. Intuit may authorize Collateral
Custodian to act as its attorney-in-fact to institute and maintain actions,
suits or proceedings for the collection and enforcement of the Note and to file
such proofs of debt or other documents as may be necessary to have the claims of
Intuit allowed in any proceeding relative to Borrower or its creditors or
affecting its properties.



9.    Default

     9.01 Events of Default. Borrower shall be in default under this Agreement
upon the happening of any of the following events or conditions (each an “Event
of Default”):

          9.01.01 Default in the payment of the Note, any amounts due in
accordance with this Agreement, or default in the payment of any other Secured
Obligations, which defaults are not cured within 10 days after written notice to
the Borrower or the Guarantors, respectively.

          9.01.02 Borrower shall fail to perform or observe any of the terms,
covenants, conditions or provisions of Section 6.14, 7.03, 7.04, 7.05, 7.09,
7.11, 7.16, 7.17 or 7.18 hereof;

          9.01.03 Borrower shall fail to perform or observe any other covenant,
agreement or provision to be performed by it under this Agreement, and such
failure shall not be rectified or cured to the satisfaction of Intuit within
thirty (30) days after notice thereof to Borrower;

21



--------------------------------------------------------------------------------



 



          9.01.04 [Intentionally Omitted]

          9.01.05 Insolvency, business failure, appointment of a receiver for
benefit of creditors by, or the commencement of any case or proceeding under any
bankruptcy or insolvency law by or against Borrower unless said proceeding, if
commenced against Borrower, is dismissed within thirty (30) days from the date
it is filed;

          9.01.06 Occurrence of any material adverse change in the financial or
operating condition of Borrower, which material adverse change shall be defined
for purposes of this paragraph as a breach of the financial covenant contained
in Section 6.14 of this Agreement;

          9.01.07 Loss for cause of FNMA and/or FHLMC approval, or VA or FHA
certification;

          9.01.08 Failure of Borrower or any of Borrower’s executive management
staff, key employees or control persons, including but not limited to 10% or
greater shareholders, to observe the terms of or perform any agreement with
Intuit;

          9.01.09 Borrower’s default under the terms and conditions of any loan
or credit agreement with any third party for over Five Hundred Thousand Dollars
($500,000); or

          9.01.10 Any default by any controlling shareholder of Borrower,
including but not limited to Rock Acquisition Corporation, under that certain
Stock Purchase and Sale Agreement or Distribution Agreement dated as of even
date herewith.

          9.01.11 There shall have occurred a Change of Control as described in
Section 7.10 of this Agreement.

     9.02 Remedies Upon Default. Upon the occurrence and while an Event of
Default exists, Intuit may (i) refuse to make additional Advances, (ii)
terminate this Agreement, declare all sums owed by Borrower to Intuit
immediately due and payable, and (iii) exercise all rights and remedies of a
secured party under the Uniform Commercial Code and other applicable law, in
addition to the rights and remedies provided herein or in any other instrument
or paper executed by Borrower, including the rights to:

          9.02.01 Communicate to the mortgagors under the Mortgage Loans
Borrower’s assignments under the Loan Documents;

          9.02.02 Collect the Collateral at the expense of the Borrower, without
any obligation to preserve rights against third parties; settle, compromise, or
adjust Collateral and the claims or rights of Borrower thereunder and accept
return of the real estate involved; and sell and dispose of real estate without
notice to Borrower. Intuit may employ agents and attorneys to collect or
liquidate any Collateral, but shall not be liable for their acts or omissions
except in the case of their gross negligence or willful misconduct;

          9.02.03 To effect collection of the Loan, take possession of and open
any mail addressed to Borrower, and to remove, collect, and apply all payments
received as attorney in fact for Borrower, sign the Borrower’s name to any
receipts, checks, notes, agreements, or other instruments or letters, in order
to collect, sell or liquidate the Collateral, or appoint an agent or employee to
exercise these rights. These rights shall be irrevocable.

22



--------------------------------------------------------------------------------



 



          9.02.04 Require Borrower to assemble all books and records of account
relating to the Collateral and make them available at its office or such other
place as may be designated by Intuit or Collateral Custodian;

          9.02.05 Enter the office of Borrower and take possession of any of the
Collateral including any records that pertain to the Collateral;

          9.02.06 Undertake to service any one or more of the Mortgage Loans
comprising the Collateral, at which time Borrower shall transfer to Intuit or
Collateral Custodian all escrow funds, records, and any other documents relating
to any such Mortgage Loans;

          9.02.07 Rescind any acceleration of the maturity of the Loan
previously declared;

          9.02.08 Institute legal proceedings to foreclose upon the lien and
security interest granted by this Agreement and the Security Agreement, to
recover judgment for all amounts then due and owing on the Loan, and to collect
the same out of any of the Collateral or the proceeds of any sale thereof;

          9.02.09 Institute legal proceedings for the sale, under the judgment
or decree of any court of competent jurisdiction, of any or all of the
Collateral;

          9.02.10 Personally or by agents, enter upon any premises where the
Collateral is located, and take possession of all or any part of it and/or
render it unusable, and without being responsible for loss or damage to such
Collateral,

     (a)  hold store, and keep idle, or lease, operate, remove or otherwise use
or permit the use of the Collateral or any part of it, for the time and upon the
terms as Intuit in its sole discretion deems to be in its own best interest, and
demand collect and retain all resulting earnings and other sums due and to
become due from any party, accounting only for net earnings, if any (unless the
Collateral is retained in satisfaction of the Loan, in which case no accounting
will be necessary), arising from that use (which net earnings may be applied
against the amounts outstanding on the Loan) and charging against all receipts
from the use of the Collateral or from its sale, by court proceeds or pursuant
to subsection (b) below, all other costs, expenses charges, damages and other
losses resulting from that use; and/or

     (b)  sell, lease, or dispose of all or any part of the Collateral at places
and times and on terms Intuit may deem fit. Except as provided in this Agreement
and the Security Agreement, notice of sale, and all other notices or rights (of
redemption or otherwise), and any obligation of a prospective purchaser or
lessee to inquire as to the power and authority of Intuit to dispose of the
Collateral, are waived by Borrower. It shall not be necessary for Intuit,
Collateral Custodian or a public officer to have physical or constructive
possession of the Collateral to be sold. The conveyances and receipts made and
given by Intuit, Collateral Custodian or the public officer to any purchaser at
any sale shall conclusively establish the truth of the matters stated with
regard to the Loan or the conduct of sale (including the amounts of the
principal and interest on the Loan, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied. Any sale of any of the Collateral under this
Agreement or the Security Agreement shall be a perpetual bar against Borrower
with respect to that Collateral.

     9.03 Remedies Cumulative. All remedies available to Intuit shall be
cumulative and not alternate such that the exercise of one or more of them shall
not preclude exercising one or more of the others.

23



--------------------------------------------------------------------------------



 



     9.04 Allocation of Amounts Received. Funds received by Intuit from or on
behalf of Borrower after an Event of Default has occurred shall be allocated as
follows:

     (a)  First, to the payment of reasonable costs and expenses incurred by
Intuit or Collateral Custodian (in that order) in the performance of their
duties and enforcement of their rights under the Loan Documents including,
without limitation, all costs and expenses of collection, reasonable attorneys’
fees, court costs and foreclosure expenses;

     (b)  Second, to the outstanding and unpaid interest on the Loan and then to
any fees or costs associated with the Loan as provided for by this Agreement;

     (c)  Third, to the balance of the Loan.

     9.05 Requirement for Notice of Default. Borrower shall give Intuit written
notice of the occurrence of any Event of Default or the existence of any event
which would, with the passage of time or giving of notice, constitute an Event
of Default, immediately after discovery of any such event, and Borrower’s
failure to give such notice to Intuit shall constitute an Event of Default.



10.    Collections.

     Upon the occurrence of an Event of Default, if requested by Intuit or
Collateral Custodian, Borrower shall act as the representative of, and in trust
for, Intuit in receiving monies payable on any Mortgage Loan held as part of the
Collateral and shall tender same to Collateral Custodian.



11.    Term and Termination.

     Unless terminated earlier, this Agreement shall remain in effect for six
(6) months after the date first executed (“Termination Date”). Intuit may
terminate this Agreement as set forth in Section 9 hereof. If not fully paid
earlier, all amounts due on the Loan shall be paid in full on the Termination
Date. Borrower may terminate this Agreement by delivering written notice to
Intuit sixty (60) days prior to the Termination Date, upon which event all
Indebtedness then outstanding shall be immediately due and payable.

     No extensions of the Termination Date will be granted for any reason.
Borrower waives any claim to damages, including consequential damages, resulting
from its inability to obtain or maintain a replacement for the Loan from another
source following the Termination Date. Borrower agrees to make diligent efforts
to obtain a warehouse line of credit for its operating needs from a party other
than Intuit such that the replacement line is available prior to the Termination
Date in accordance with Paragraph 6.17. Intuit shall have the right (but not the
obligation) during the period when the Loan is outstanding, to investigate
Borrower’s efforts and progress in obtaining such replacement warehouse line,
and Borrower shall make periodic reports to Intuit, as requested by Intuit, on
its progress in obtaining the replacement warehouse line.

     Termination of this Agreement by Borrower or Intuit will not alter any of
the rights or obligations of the parties in respect of any transactions then
pending hereunder, particularly the Indebtedness or obligation of Borrower or
the right of Intuit to the Collateral.



12.    Miscellaneous.

     12.01 Notices. All notices given by a party to any other party under this
Agreement shall be in writing (including facsimile transmission) unless
otherwise provided for herein, delivered personally or

24



--------------------------------------------------------------------------------



 



by depositing the same in the United States mail, registered with postage
prepaid, addressed to the party at the address or faxed to the fax number set
forth below:

      If to Borrower:   Quicken Loans Inc.
20555 Victor Parkway
Livonia, Michigan 48152
Attention: Chief Executive Officer, with a copy to
Corporate Counsel at the same address
        With a copy to (which shall not constitute notice):

        Alan S. Schwartz, Esq.
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
660 Woodward Avenue
Detroit, Michigan 48226-3583

    If to Guarantors:   Rock Acquisition Corporation
20555 Victor Parkway
Livonia, Michigan 48152
Attention: Chief Executive Officer, with a copy to
Corporate Counsel at the same address
        Title Source, Inc.
3001 W. Big Beaver Rd.
Troy, MI 48084
Attn: Chief Executive Officer

        In each case, with a copy to (which shall not constitute notice):
        Alan S. Schwartz, Esq.
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
660 Woodward Avenue
Detroit, Michigan 48226-3583
    If to Intuit:   If sent by registered or certified mail or telecopy, to:
        Intuit Inc.
Attn: Eric Mogensen
Legal Dept.
P.O. Box 7850
Mountain View, CA 94039-6622
        With a copy to General Counsel, at the same address

25



--------------------------------------------------------------------------------



 

          If personally delivered or delivered by courier, to:  
  Intuit Inc.
Attn: General Counsel
Legal Dept.
2550 Garcia Avenue
Mountain View, CA 94043
        With a copies to (which shall not constitute notice):
        Goodwin Procter LLP
1717 Pennsylvania Avenue, NW, Suite 500
Washington, DC 20006
Attention: Andrea Lee Negroni, Esq.
        and       Fenwick & West LLP
Two Palo Alto Square
Palo Alto, California 94306
Attention: Mark A. Leahy, Esq.
    If to Collateral Custodian:   Protiviti, Inc.
50 California Street
San Francisco, CA 94111
Attention: Paresh Raghani

Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided herein. Such notices shall be
effective on the date received or, if mailed, on the third Business Day
following the date mailed.

     12.02 Successors and Assigns. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. All representations, warranties, covenants
(affirmative and negative) and agreements of Borrower shall survive the
execution of the Note, and shall be effective as long as part of the Loan
remains due and owing.

     12.03 Delay Not To Constitute Waiver. No delay in exercising, or failure to
exercise any right, power or remedy accruing to Intuit shall impair any such
right, power or remedy, nor shall any waiver of any breach or default be deemed
a waiver of any subsequent breach or default. Nothing in this Agreement shall be
deemed a waiver of Intuit’s right of lien or set-off.

     12.04 (a) Entire Agreement. This Agreement, together with the other
agreements referred to herein, sets forth the entire agreement among the parties
hereto, and there are no other agreements concerning the subject matter hereof.
This Agreement may not be amended, altered or changed except in a writing signed
by all parties.

     (b)  Partial Invalidity. The inapplicability or unenforceability of any
provision of this Agreement shall not limit or impair the operation or validity
of any other provisions.

26



--------------------------------------------------------------------------------



 



     (c)  Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
but such counterparts shall together constitute one and the same instrument.

     (d)  No Assignment by Borrower. This Agreement shall not be assignable by
Borrower for any reason.

     (e)  Materiality/Reliance by Intuit. All covenants, agreements and
representations made herein and in documents delivered in support of this
Agreement, now or in the future, shall be deemed to have been material and
relied on by Intuit.

     (f)  No Third Party Beneficiary. This Agreement confers no benefits upon
any person not a party to it.

     (g)  Confidentiality. All information provided to Intuit by Borrower shall
be treated with a reasonable degree of confidentiality. Intuit may release to
actual or proposed loan participants information regarding Borrower as Intuit
may deem pertinent and necessary. Borrower hereby indemnifies Intuit for any
loss or damage suffered by it as a result of releasing the information to loan
participants, as provided in this paragraph.

     12.05 Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural, the part includes the whole, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and other similar terms in this Agreement refer to this
Agreement as a whole and not exclusively to any particular provision of this
Agreement. Article, section, subsection, exhibit, and schedule references are to
this Agreement unless otherwise specified. All of the exhibits or schedules
attached to this Agreement shall be deemed incorporated herein by reference.
Reference to documents includes any and all alterations, amendments,
restatements, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable.

     12.06 Governing Law/Consent to Jurisdiction and Service. This Agreement and
the Loan Documents shall be governed by and construed and interpreted in
accordance with the laws of New York. BORROWER AND GUARANTOR HEREBY WAIVE JURY
TRIAL IN ANY AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER
ANY OTHER AGREEMENT OR UNDERTAKING and irrevocably agree to service of process
sent by certified mail, return receipt requested, and regular mail to the
addresses set forth herein, or such other addresses as may appear in Intuit’s
records.

     12.07 Amendments: Waivers. Any term, covenant, agreement or condition of
the Loan Documents may be amended, and any right under the Loan Documents may be
waived, if, but only if, such amendment or waiver is in writing and is signed by
(a) Intuit, and, if the rights and duties of the Collateral Custodian are
affected thereby, by the Collateral Custodian; and (b) in the case of an
amendment, by the Borrower; provided, however, that no amendment or waiver shall
be effective unless in writing and signed by Intuit.

     12.08 No Consequential Damages. BORROWER AND GUARANTOR EXPRESSLY WAIVE ALL
CLAIMS OF CONSEQUENTIAL DAMAGES RESULTING FROM INTUIT’S PERFORMANCE OR
NON-PERFORMANCE OF THE TERMS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO
DAMAGES ARISING FROM INTUIT’S FAILURE TO MAKE ADVANCES HEREUNDER. THIS WAIVER IS
AN EXPRESS CONDITION OF THIS AGREEMENT.

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

              QUICKEN LOANS INC    
            “BORROWER”                   By: /s/ William Emerson        

--------------------------------------------------------------------------------

        William Emerson                     Its: Chief Executive Officer      

--------------------------------------------------------------------------------

      INTUIT INC    
            “INTUIT”           By: /s/ Raymond G. Stern        

--------------------------------------------------------------------------------

        Raymond G. Stern                     Its: Senior Vice President      

--------------------------------------------------------------------------------

   

28



--------------------------------------------------------------------------------



 



EXHIBIT A-1

FORM OF REQUEST FOR ADVANCE

REQUEST FOR ADVANCE BY WIRE

         
DATE:
 

 

   

--------------------------------------------------------------------------------

   
Borrower’s Name:
   

--------------------------------------------------------------------------------

   
Borrower’s Address:
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

Ladies and Gentlemen:

We refer to the Mortgage Warehousing Agreement dated as of July 31, 2002 (“Loan
Agreement”) among the undersigned, as Borrower, and INTUIT INC. The undersigned
requests an Advance under the Loan Agreement, and in that connection sets forth
the information relating to such Advance. The representations and warranties set
forth in Section 5 of the Agreement are true and correct as of the date of this
request for Advance, and there is no Default or Event of Default in existence as
of this date.

Requested Advance Amount: $_______________________     (Minimum $10,000)

Purpose of Advance:

     Loan No(s).         ________________, _______________, ________________
(Attach additional sheets as necessary. Required Documents or Trust Receipts
identifying Mortgage Loans to be funded with this Advance are attached.
Collateral Package forms are to be made available for online or system review by
Lender or its Custodian.)

            Advance Date:
 

--------------------------------------------------------------------------------

  Bank Information:
        Name:    

--------------------------------------------------------------------------------

  Branch:            

--------------------------------------------------------------------------------

  City/State            

--------------------------------------------------------------------------------

  ABA #:            

--------------------------------------------------------------------------------

  Attention:          

--------------------------------------------------------------------------------

 
        Beneficiary Account Title:          

--------------------------------------------------------------------------------

  City/State:          

--------------------------------------------------------------------------------

  Account #:        

--------------------------------------------------------------------------------

  Reference Information:          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Phone:            

--------------------------------------------------------------------------------

  Fax:            

--------------------------------------------------------------------------------

 

Borrower/Requesting Party:

QUICKEN LOANS INC.

              BY:          

--------------------------------------------------------------------------------

        Printed or Typed Name           Its:            

--------------------------------------------------------------------------------

Authorized Signature      

29



--------------------------------------------------------------------------------



 



Custodian Review:

Comments:

 

 

 

Signature:

Date:



--------------------------------------------------------------------------------

Treasury Desk Use only:

Approved / Disapproved / Comments:

Wire No.

Date:

Cost Center:

30



--------------------------------------------------------------------------------



 



EXHIBIT A-2

COLLATERAL PACKAGE

          Borrower Name:        
        Property Address:        
        Loan Officer:        
        Mortgagor’s Name:        
        Original Mortgage Date:        
        Original Mortgage Amount:   Commitment: o   YES o   NO
        Less Discount:   Committed To:    
        Amount Warehoused:   Commitment Number:    
        Mortgage Interest Rate:   Loan Conforms to FNMA/FHLMC Guidelines

o   YES
o   NO

Package Contents:



       •    Original Mortgage Note Endorsed in Blank          •    Recorded
Mortgage/Copy of Mortgage          •    Assignment of Mortgage (only if
Non-MERS)          •    Intervening Assignment          •    Mortgage Title
Commitment/Policy/First Lien Letter

We warrant that (1) all matured installments have been paid and no delinquencies
exist at this time; (2) if the mortgage is an FHA loan it was made in accordance
with applicable provisions of the law and regulations thereunder and all
certificates thereby required of the Mortgagor, Mortgagee, Builder or Seller
were obtained and completed and to the best of our knowledge and belief are
true; if the mortgage is a VA loan the mortgage was made in accordance with
applicable provisions of law and regulations thereunder; and all certificates
thereby required of the Builder and lender were obtained and complete and to the
best of our knowledge and belief are true; (3) if the recorded mortgage is not
delivered herewith, we represent that the same has been delivered to the
appropriate Register of Deeds for recording, and we agree that upon receipt of
said mortgage, we will deliver the same to you herewith. We also agree to
deliver the mortgage title policy to you upon receipt. We further agree to hold
the policies of insurance on the property described in the above mortgage in
trust for you and to deliver the same to you upon request. Furthermore, we
certify that the individuals who have signed the accompanying documents for the
purpose of pledging, assigning or otherwise facilitating the transfer of
mortgages to be warehoused with or shipped from the Custodian, have signed the
documents pursuant to corporate authority properly granted to the individuals,
and said acts are hereby ratified, confirmed and approved as the act or the acts
of the Corporation.

      Signature of Authorized Officer of QUICKEN LOANS INC.:        

--------------------------------------------------------------------------------

31



--------------------------------------------------------------------------------



 



EXHIBIT A-3

TRUST RECEIPT

Date: ______________

Undersigned hereby acknowledges receipt of the following described property:

[Describe Loans and list Loan Documents received, if any]

Undersigned represents and warrants that undersigned requested and has obtained
possession of said property from Intuit for one of the purposes set forth below
and for no other purpose:



        1.    If the said property consists of goods and documents of titles
representing goods, undersigned’s possession is for the purpose of ultimate sale
or exchange, loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with them in a manner preliminary
to their sale or exchange, or           2.    If the property consists of
negotiable instruments or securities or other instruments, possession is for the
purpose of ultimate sale or exchange, presentation, collection, renewal or
registration of transfer, or           3.    Additional purpose (here state any
other purpose not included in 1 and 2 above).

Undersigned acknowledges that said property was originally pledged and delivered
to Intuit and Intuit obtained a security interest therein to secure indebtedness
to Intuit and undersigned agrees that Intuit has and shall retain a security
interest in said property and in the proceeds thereof as collateral for said
indebtedness. Undersigned further agrees to execute and deliver to Intuit
forthwith any financing statement Intuit may require with respect to said
property or proceeds and any other writings Intuit deems necessary or
appropriate to maintain and perfect its security interest therein. Undersigned
will not cause or permit any lien, encumbrance or security interest (other than
Intuit’s) to attach to said property or the proceeds thereof while in
undersigned’s possession.

Undersigned hereby agrees to return the foregoing collateral or the proceeds
thereof to Intuit within twenty-one (21) days from the date hereof. In the event
of sale during this period, the undersigned will either retire the indebtedness
secured by the collateral or will redeliver the collateral to Intuit.

Upon any default in payment of the indebtedness or breach of any undertaking or
warranty herein, Intuit may declare the indebtedness due and payable at once
without notice to undersigned or any other obligor and take any action to
collect, repossess and dispose of the property or proceeds thereof permitted or
authorized by the Michigan Uniform Commercial Code and may apply any amounts
received to Intuit’s expenses in connection therewith (including reasonable
attorney’s fees) and to the indebtedness, any surplus to be remitted to
undersigned and undersigned to remain liable for any deficiency.

If two or more persons execute this trust receipt, the term “undersigned” shall
include and bind each and all persons jointly and severally. The term
“undersigned” means the entity named below, not the individuals authorized to
sign this receipt on the entity’s behalf.

        QUICKEN LOANS INC.         By:      

--------------------------------------------------------------------------------

32



--------------------------------------------------------------------------------



 



EXHIBIT A-4

    (Investor Name & Address) (Date)

              RE:   QUICKEN LOANS INC. — NOTICE TO BAILEE/BAILEE SCHEDULE
Account #:

Enclosed please find those mortgage loan files which are listed separately on
the attached schedule (the “Mortgage Loans”), which Mortgage Loans are pledged
to Intuit Inc. (“Lender”) as security for a loan to Quicken Loans Inc., a
Michigan Corporation, (“Quicken Loans”) and are being delivered to you for
inspection and purchase.

Pending your purchase of the Mortgage Loans and until we receive the full amount
of the purchase price you agree to hold possession of the Mortgage Loans and all
related documentation as custodian and bailee for and on Lender’s behalf. You
also agree: not to honor any communications from any mortgage loan borrower or
third parties relating to any Mortgage Loan; not to delivery any Mortgage
Loan(s) to any third party, without Lender’s prior written consent; and to
handle such Mortgage Loans with due care.

Please remit your payment to:

Comerica Bank — Detroit
One Detroit Center
500 Woodward Avenue, 5th Floor
Detroit MI 48226
Account # 1851-581619
ABA: 072000096
Credit Account of INTUIT INC.

You agree that the Mortgage Loans including all related documentation, shall be
returned to Quicken Loans via express overnight mail or the sales proceeds shall
be remitted in full, no later than forty-five (45) days from the date of this
letter, with time being of the essence. In the event a Mortgage Loan is
unacceptable for purchase, please return the rejected Mortgage Loan and all
related loan documentation via express overnight mail to the following address:

Quicken Loans Inc.
20555 Victor Parkway
Livonia, MI 48152
Attn: Becky Voster

Please acknowledge receipt of the enclosed Mortgage Loans and your acceptance of
and consent to the terms upon which the Mortgage Loans have been sent to you, by
signing this letter below and returning it in the enclosed self-addressed
envelope. Unless you immediately return the complete Mortgage Loan files to us,
your possession of the Mortgage Loan shall constitute your full acceptance of
and consent to the terms hereof, whether or not you sign the enclosed letter
and/or return it to us. All modifications, changes, waivers and/or consent to
depart from the terms set forth above will not be effective unless agreed to in
writing by Lender.

If you have any questions, please call Patricia Lang at (734) 805-7340.

QUICKEN LOANS INC.

          Name:        

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

             

Acknowledged and Agreed to:

AUTHORIZED SIGNATURE OF INVESTOR

                      By:       Title:       Date:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

33



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

    $375,000,000 Date: July 31, 2002

Due Date: January 31, 2003

     FOR VALUE RECEIVED on the Due Date, the undersigned, Quicken Loans Inc., a
Michigan corporation (“Borrower”), does hereby unconditionally promise to pay to
the order of Intuit Inc., a Delaware corporation, with its principal place of
business at 2550 Garcia Avenue, Mountain View, CA 94043 (the “Lender”), the
principal sum of three hundred seventy five million dollars ($375,000,000), or,
if less, the aggregate unpaid principal amount of loans made by the Lender to
the Borrower pursuant to that certain Mortgage Warehousing Agreement dated as of
even date herewith between the Lender and the Borrower (the “Loan Agreement”),
together with interest on principal amounts remaining unpaid hereunder from the
date hereof until payment in full, at the rate of interest set forth in
Section 2.09 of the Loan Agreement. Any amount of principal which is not paid
when due, whether at stated maturity, by acceleration or otherwise, shall be
payable upon demand and bear interest until paid in full at the Default Rate of
Interest as hereinafter defined. To the full extent permitted by applicable law,
interest shall continue to accrue on this Note after the filing by or against
the Borrower of any petition seeking any relief in bankruptcy or under any act
or law pertaining to insolvency or debtor relief, whether state, federal or
foreign. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Loan Agreement.

     Principal Repayment. The outstanding principal balance of this Note shall
be repaid as set forth in the Loan Agreement. If not sooner paid, this Note
shall be due and payable in full, together with all accrued and unpaid interest
thereon, whether due or overdue, on the Loan Agreement Termination Date.

     Voluntary Prepayments. This Note may be paid in full or in part at any time
without a prepayment fee.

     Application of Prepayments. All payments received shall be applied as set
forth in the Loan Agreement.

     Payment of Interest. Borrower shall pay to Intuit interest on the daily
outstanding principal balance of the Loan at a variable per annum rate equal to
the Applicable Base Rate in effect from time to time.

     Calculation of Interest. Interest shall be calculated by determining the
daily outstanding amounts for Advances, and applying the applicable interest
rate as set forth above to such Advances. Collateral Custodian’s and Intuit’s
records shall be conclusive evidence of the proper calculation of interest due,
absent manifest error.

     Payments. All principal and interest hereunder are payable in lawful money
of the United States of America at the office of the Lender at the address shown
above in immediately available funds and shall be made as set forth in Section 2
of the Loan Agreement.

     Late Payment Fee. A late payment charge of five percent (5%) of each late
payment may be charged on any payment not received by Intuit within ten (10)
calendar days after payment is due.

     Default Rate of Interest. During the continuance of any Event of Default
for up to but not more than thirty (30) days, the Borrower shall pay to the
Lender additional interest on the unpaid principal balance of the Note and, to
the extent permitted by law, on any overdue installments of interest, at a rate

34



--------------------------------------------------------------------------------



 



per annum equal to the stated interest rate under this Note plus 4%, or, during
the continuance of any Event of Default that continues for more than 30 days, at
a rate per annum equal to the stated interest rate under this Note plus 6%.
Interest shall continue to accrue on the unpaid principal balance even if all
sums due hereunder are accelerated and reduced to judgment.

     Waivers. The Borrower hereby expressly waives: (a) all presentments,
demands for performance, notices of nonperformance, protests, notices of protest
and notices of dishonor in connection with delivery, performance, or enforcement
of this Note; (b) any requirement of diligence on the Lender’s part in the
enforcement of its rights; (c) all defenses of usury; and (d) any and all
notices which may be required to be given with respect to the Borrower’s
liability (i) under the Loan Agreement or in respect of the Indebtedness or any
other Secured Obligation (as defined below) or (ii) under any other Lender
Agreement (as defined below). The Borrower consents that the Lender may (but is
not obligated to): (i) release or surrender, exchange or substitute any
Collateral held as security for the payment of this Note; (ii) release, add or
substitute any other person or party primarily or secondarily liable for the
payment of this Note; and (iii) extend the time for payment (regardless of the
length or number thereof) or otherwise modify the terms of payment of any part
or the whole of the debt evidenced hereby.

     “Lender Agreement” means the Loan Agreement, this Note, the Security
Agreement, the Stock Purchase and Sale Agreement, the Custodial Agreement and
any other agreement entered into between Borrower, Title Source, Inc., Rock
Acquisition Corporation and/or any subsidiaries of them, and the Lender, and all
statements, reports and certificates delivered by the Borrower to the Lender in
connection therewith.

     “Secured Obligations” means all obligations and Indebtedness of the
Borrower owing to the Lender under the Loan Agreement or any other Lender
Agreement, including, without limitation, the obligation to pay the Indebtedness
evidenced by this Note, and obligation to pay interest, fees, charges, expenses
and indemnification under any Lender Agreement.

     Cross-Defaults. The occurrence or existence of an Event of Default under
and as defined in the Loan Agreement or in any other documents, agreements or
instruments securing and/or evidencing this Indebtedness shall constitute a
default under this Note and shall entitle the Lender to accelerate the entire
Indebtedness hereunder and take any other action provided for in any such
agreements.

     Maximum Rate. All agreements between the Borrower and the Lender are hereby
expressly limited so that in no event shall the amount paid or agreed to be paid
to the Lender for the use or forbearance of the Indebtedness exceed the maximum
permissible under applicable law, except to the extent such maximum may be, and
effectively is, waived by the Borrower in the Loan Agreement and/or this Note.
If fulfillment of any provision hereof or of the Loan Agreement shall involve
transcending the highest lawful rate of interest, then, ipso facto, the interest
rate on that obligation shall be reduced to the highest lawful rate, and if the
Lender receives interest that exceeds the highest lawful rate, such excess
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest (except to the extent such limitations
on the charging of interest are effectively waived by the Borrower). As used
herein, the term “applicable law” means the New York law in effect as of the
date hereof, provided, however, that in the event there is a change in the law
which results in a higher permissible rate of interest, then this Note shall be
governed by such new law as of its effective date. This provision shall control
every other provision of all agreements between the Borrower and the Lender
(except to the extent the limitations described in this provision are
effectively waived by the Borrower). All claims and defenses of usury are waived
by Borrower.

     Governing Law. This Note and all transactions hereunder and/or evidenced
herein shall be governed by, construed, and enforced in accordance with the
substantive laws of the State of New York.

35



--------------------------------------------------------------------------------



 



     Attorneys’ Fees; Costs of Collection. If this Note shall not be paid when
due Borrower will pay reasonable attorneys’ fees to the holder hereof together
with costs and expenses of collection.

     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as an
instrument under seal by its duly authorized representative all as of the date
first above written.

              QUICKEN LOANS INC.            
  By:      
[SEAL]      

--------------------------------------------------------------------------------

Printed or Typed Name            
     

--------------------------------------------------------------------------------

Title / Authorized Signature

36



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT

SECURITY AGREEMENT (the “Agreement”), dated as of July 31, 2002, between Quicken
Loans Inc., a Michigan corporation (“Debtor”), and Intuit Inc., a Delaware
corporation (“Secured Party”).

RECITALS

WHEREAS, the Secured Party and Debtor are parties to the Mortgage Warehousing
Agreement dated as of the date hereof (the “Loan Agreement”); and

WHEREAS, it is a condition precedent to the Secured Party’s execution of the
Loan Agreement that the Debtor execute and deliver to the Secured Party a
security agreement in substantially the form hereof; and

WHEREAS, the Debtor wishes to grant a security interest in favor of the Secured
Party as herein provided;

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. All capitalized terms used herein without definitions shall have
the respective meanings set forth in the Loan Agreement.

     (a)  The term “State” means the State of New York.

     (b)  The term “Obligations” means all of the indebtedness, obligations and
liabilities of the Debtor to the Secured Party, individually or collectively,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due, now existing or hereafter arising, but only to the extent existing
or arising, under or in respect of this Agreement or the Loan Agreement.

     (c)  The term “Event of Default” will mean Event of Default as defined in
the Loan Agreement or a default under this Agreement which is not cured within
thirty (30) days after notice to the Debtor (unless a different cure period is
specified herein).

2. Grant of Security Interest. Debtor hereby grants to the Secured Party, to
secure the payment and performance in full of all of the Obligations, a security
interest in and so pledges and assigns to the Secured Party the following
properties, assets and rights of the Debtor, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof
(“Collateral”):



     all personal and fixture property of every kind and nature including
without limitation all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles). The Secured Party acknowledges that the attachment of its
security interest in any additional commercial tort claim as original collateral
is subject to the Debtor’s compliance with Section 4.4.

37



--------------------------------------------------------------------------------



 



3. Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) provide any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State, or such other jurisdiction, for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Debtor is an organization, the type of organization and any organizational
identification number issued to the Debtor and, (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Debtor agrees to furnish any such information to
the Secured Party promptly upon the Secured Party’s reasonable request. Debtor
also ratifies its authorization for the Secured Party to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.

4. Other Actions. To further the attachment, perfection and first priority of,
and the ability of the Secured Party to enforce its security interest in the
Collateral, and without limitation on the Debtor’s other obligations in this
Agreement, Debtor agrees, in each case at its expense, to take the following
actions with respect to the following Collateral (in addition to all
requirements contained in the Loan Agreement):

     4.1. Promissory Notes and Tangible Chattel Paper. If the Debtor shall at
any time hold or acquire any one or more promissory notes or tangible chattel
paper payable to Debtor in a principal amount in excess of $500,000 in the case
of any individual note or chattel paper or in a principal amount of $5,000,000
in the aggregate (but, following the occurrence and during the continuance of an
Event of Default, payable in any amount), the Debtor shall forthwith give notice
thereof to the Secured Party and upon the request of the Secured Party, endorse,
assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.

     4.2. Deposit Accounts. For each deposit account that the Debtor at any time
opens or maintains, the Debtor shall, at the Secured Party’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Secured Party, either (a) cause the depositary bank to comply at any time with
instructions from the Secured Party directing the disposition of funds credited
to such account, without further consent of the Debtor, or (b) arrange for the
Secured Party to become the customer of the depositary bank with respect to the
deposit account, with the Debtor being permitted, only with the consent of the
Secured Party, to exercise rights to withdraw funds from such deposit account,
but unless an Event of Default has occurred and is continuing, Debtor shall
retain the exclusive right to direct disposition of the funds in any such
account. The provisions of this paragraph shall not apply to (i) any deposit
account for which the Debtor, the depositary bank and the Secured Party have
entered into a cash collateral agreement specially negotiated among them for the
specific purpose set forth therein, (ii) a deposit account for which the Secured
Party is the depositary bank and is in automatic control, (iii) deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Debtor’s employees, or
(iv) any escrow and/or trust account for the benefit of any third party.

     4.3. Letter-of-Credit Rights. If the Debtor is at any time a beneficiary
under one or more letters of credit available in the amount of $500,000 or more
individually or $1,000,000 in the aggregate (but, following the occurrence and
during the continuance of an Event of Default, available in any

38



--------------------------------------------------------------------------------



 



amount), the Debtor shall promptly notify the Secured Party thereof and, at the
request and option of the Secured Party, the Debtor shall, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either (i)
arrange for the issuer and any confirmer or other nominated person of such
letter of credit to consent to an assignment to the Secured Party of the
proceeds of the letter of credit, or (ii) arrange for the Secured Party to
become the transferee beneficiary of the letter of credit, with the Secured
Party agreeing, in each case, that the proceeds of the letter to credit are to
be applied as provided in the Loan Agreement.

     4.4 Commercial Tort Claims. If the Debtor shall at any time hold or acquire
a commercial tort claim with damages reasonably expected to be in excess of
$500,000 individually or $1,000,000 in the aggregate (but, following the
occurrence and during the continuance of an Event of Default, with reasonably
expected damages in any amount), the Debtor shall immediately notify the Secured
Party in a writing signed by the Debtor of the particulars thereof, and grant to
the Secured Party in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement.

     4.5. Other Actions as to Any and All Collateral. The Debtor further agrees,
at the written request and option of the Secured Party, to take any and all
other actions the Secured Party may reasonably determine to be necessary or
useful for the attachment, perfection and priority of, and, from and after the
occurrence and during the continuance of an Event of Default, the ability of the
Secured Party to enforce, the Secured Party’s security interest in any and all
of the Collateral, including, without limitation, (a) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code, to the extent, if any, that the Debtor’s
signature thereon is required therefor, (b) causing the Secured Party’s name to
be noted as secured party on any certificate of title for a titled good, if such
notation is a condition to attachment, perfection or priority of, or, from and
after the occurrence and during the continuance of an Event of Default, ability
of the Secured Party to enforce the Secured Party’s security interest in such
Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or, from and
after the occurrence and during the continuance of an Event of Default, ability
of the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (d) using its commercially reasonable efforts to obtain governmental
and other third party waivers, consents and approvals in form and substance
satisfactory to Secured Party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, (e) using its
commercially reasonable efforts to obtain waivers from mortgagees and landlords
in form and substance reasonably satisfactory to the Secured Party, and
(f) taking all actions reasonably requested by the Secured Party under any other
law, as reasonably determined by the Secured Party to be applicable.

5. Reserved.

6. Representations and Warranties Concerning Debtor’s Legal Status. Debtor
represents and warrants to the Secured Party as follows:

     (a)  the Debtor’s exact legal name is set forth on the signature page
hereof,

     (b)  the Debtor is a corporation organized under the laws of the state of
Michigan,

     (c)  the Debtor’s organizational identification number is 242863 and its
Federal Tax ID No. is 38-2603955,

39



--------------------------------------------------------------------------------



 



     (d)  the Debtor’s chief executive office, as well as the Debtor’s mailing
address is located at 20555 Victor Parkway, Livonia, MI 48152, and

     (e)  the Debtor has no other places of business except as follows:



  3252 University Dr., Ste. 130 & 150, Auburn Hills, MI 48326



  27725 Stansbury Blvd., Ste. 185 & 195, Farmington Hills, MI 48334



  *75 Fleetwood Dr., Bldg. 200, Ste. 200, Rockaway, NJ, 07866



  *3344 E. Camelback Rd., Ste. 100, Phoenix, AZ, 85016



  *Two Penn Center Plaza, Ste. 200, Philadelphia, PA 19102



  * Executive office suites; maintained for state licensing purposes only.

7. Covenants Concerning Debtor’s Legal Status. Debtor covenants with the Secured
Party as follows: (a) without providing at least 30 days prior written notice to
the Secured Party, the Debtor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if the Debtor does not
have an organizational identification number and later obtains one, the Debtor
shall forthwith notify the Secured Party of such organizational identification
number, and (c) the Debtor will not change its type of organization,
jurisdiction of organization or other legal structure.

8. [Reserved]

9. Covenants Concerning Collateral. Debtor further covenants with the Secured
Party as follows:

     (a)  the Debtor will keep the Collateral in good order and repair and will
not use the same in violation of law or any policy of insurance thereon,

     (b)  the Debtor will permit the Secured Party, or its designee, to inspect
the Collateral at any reasonable time, wherever located,

     (c)  the Debtor will pay promptly when due all taxes, assessments,
governmental charges and levies upon the Collateral or incurred in connection
with the use or operation of such Collateral or incurred in connection with this
Agreement, and

     (d)  the Debtor will operate its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances.

10. Insurance.

     10.1. Maintenance of Insurance. Except during periods when the Secured
Party is required to provide such insurance pursuant to the Transition Services
Agreement (as defined in the Stock Purchase and Sale Agreement dated as of
June 20, 2002 among Debtor, Title Source, Inc., BRFC LLC and Secured Party, as
amended), Debtor will maintain insurance with financially sound and reputable
insurers with

40



--------------------------------------------------------------------------------



 



respect to its properties and business against such casualties and contingencies
as shall be in accordance with general practices of businesses engaged in
similar activities in similar geographic areas. In addition, all such insurance
shall name the Secured Party as additional loss payee. Without limiting the
foregoing, Debtor will maintain insurance for errors and omissions and general
liability for activities in mortgage banking, plus fidelity insurance or surety
bonds covering employees, officers and agents with access to funds or monies
belonging to Debtor or mortgagors under mortgage loans (commonly known as
“mortgage bankers blanket bond” or similar).

     10.2. Insurance Proceeds. The proceeds of any casualty insurance in respect
of any casualty loss of any of the Collateral shall be disbursed to the Debtor
for direct application by Debtor solely to the repair or replacement of the
Debtor’s property so damaged or destroyed, provided that if the Debtor does not
use such proceeds for such repair or replacement, then such proceeds shall be
held by the Secured Party as cash collateral for the Obligations.

     10.3. Continuation of Insurance. All policies of insurance shall provide
for at least 30 days prior written cancellation notice to the Secured Party. In
the event of failure by Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, provide such insurance and
charge the amount thereof to the Debtor. Debtor shall furnish the Secured Party
with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.

11. Collateral Protection Expenses; Preservation of Collateral, Etc.

     11.1. Expenses Incurred by Secured Party. In the Secured Party’s
discretion, if Debtor fails to do so following written demand from Secured
Party, the Secured Party may discharge taxes and other encumbrances at any time
levied or placed on any of the Collateral (unless being disputed in good faith)
and pay any necessary filing fees or insurance premiums required hereunder.
Debtor agrees to reimburse the Secured Party on demand for all expenditures so
made. The Secured Party shall have no obligation to Debtor to make any such
expenditures, nor shall the making thereof be construed as the waiver or cure of
any Default or Event of Default.

     11.2. Secured Party’s Obligations and Duties. Anything herein to the
contrary notwithstanding, Debtor shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
the Debtor thereunder. The Secured Party shall not have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Secured Party of any payment relating to
any of the Collateral, nor shall the Secured Party be obligated in any manner to
perform any of the obligations of Debtor under or pursuant to any such contract
or agreement. Beyond the exercise of reasonable care in the custody and
preservation of Collateral in its possession, the Secured Party shall have no
duty to collect, preserve or to protect the Collateral or preserve rights
against prior parties under Section 9-207 of the Uniform Commercial Code of the
State or otherwise. The Secured Party agrees to release its security interest in
any item or items of Collateral which Debtor disposes of pursuant to and as
permitted by the Guaranty and to execute such agreements and documents as the
Debtor may reasonably request to evidence such release.

12. Securities and Deposits. From and after the occurrence and during the
continuance of an Event of Default, the Secured Party may at any time, at its
option, transfer to itself or any nominee any securities constituting
Collateral, receive any income thereon and hold such income as additional
Collateral or apply it to the Obligations. From and after the occurrence and
during the continuance of an Event of Default, the Secured Party may demand, sue
for, collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Notwithstanding anything to the contrary herein or in
any other

41



--------------------------------------------------------------------------------



 



agreement, in no event shall either Debtor or the Secured Party exercise any
right to setoff mutual obligations.

13. Notification to Account Debtors and Other Persons Obligated on Collateral.
From and after the occurrence and during the continuance of an Event of Default,
(a) Debtor shall, at the request and option of the Secured Party, notify account
debtors and other persons obligated on any of the Collateral of the security
interest of the Secured Party in any account, chattel paper, general intangible,
instrument or other Collateral and that payment thereof is to be made directly
to the Secured Party or to any financial institution designated by the Secured
Party as the Secured Party’s agent therefor, and (b) the Secured Party may
itself, without notice to or demand upon the Debtor, so notify account debtors
and other persons obligated on Collateral. After the appropriate making of such
a request or the appropriate giving of any such notification, the Debtor shall
hold any proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by the Debtor as trustee for the
Secured Party without commingling the same with other funds of the Debtor and
shall turn the same over to the Secured Party in the identical form received,
together with any necessary endorsements or assignments. To the extent permitted
by this Agreement, the Secured Party shall apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Secured Party to the Obligations, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.

14. Power of Attorney.

     14.1. Appointment and Powers of Secured Party. Debtor hereby irrevocably
constitutes and appoints the Secured Party and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of the Debtor or in
the Secured Party’s own name, for the purpose of carrying out the terms of this
Agreement, from and after the occurrence and during the continuance of an Event
of Default, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby gives said attorneys the power and right, on behalf of the
Debtor, without notice to or assent by the Debtor, to do the following:

          (a) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Secured Party were the absolute owner thereof for all
purposes, and to do, at the Debtor’s expense, at any time, or from time to time,
all acts and things which the Secured Party deems necessary or useful to
protect, preserve or realize upon the Collateral and the Secured Party’s
security interest therein, in order to effect the intent of this Agreement, all
at least as fully and effectively as the Debtor might do, including, without
limitation, (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal, state, local or other agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (ii) upon written notice to the Debtor, the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the Secured
Party so elects, with a view to causing the liquidation of assets of the issuer
of any such securities, and (iii) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

          (b) to the extent that the Debtor’s authorization given in Section 3
is not sufficient, to file such financing statements with respect hereto, with
or without the Debtor’s signature, or a photocopy

42



--------------------------------------------------------------------------------



 



of this Agreement in substitution for a financing statement, as the Secured
Party may deem appropriate and to execute in the Debtor’s name such financing
statements and amendments thereto and continuation statements which may require
the Debtor’s signature.

     14.2. Ratification by Debtor. To the extent permitted by law, Debtor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

     14.3. No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers.

15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party, without any other notice to or demand upon the
Debtor, shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code of the State and any additional rights
and remedies which may be provided to a secured party in any jurisdiction in
which Collateral is located, including, without limitation, the right to take
possession of the Collateral, and for that purpose the Secured Party may, so far
as the Debtor can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same and the Secured Party may in its
discretion require the Debtor to assemble all or any part of the Collateral at
such location or locations.

16. Reserved.

17. No Waiver. No party shall be deemed to have waived any of its rights or
remedies in respect of the Obligations or the Collateral unless such waiver
shall be in writing and signed by such party. No delay or omission on the part
of any party in exercising any right or remedy shall operate as a waiver of such
right or remedy or any other right or remedy. A waiver on any one occasion shall
not be construed as a bar to or waiver of any right or remedy on any future
occasion. All rights and remedies of the parties whether evidenced hereby or by
any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the applicable party deems expedient.

18. Suretyship Waivers by Debtor. Debtor waives demand, notice, protest, notice
of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, Debtor assents to any extension or postponement
of the time of payment or any other indulgence, to any substitution, exchange or
release of or failure to perfect any security interest in any Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Secured Party may deem advisable. Debtor further waives any and all other
suretyship defenses.

19. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, Debtor hereby agrees that it will not invoke any
law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the

43



--------------------------------------------------------------------------------



 



Secured Party’s rights and remedies under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Debtor hereby irrevocably waives the benefits of all such laws.

20. Proceeds of Dispositions; Expenses. Debtor shall pay to the Secured Party on
demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Secured Party in protecting, preserving
or enforcing the Secured Party’s rights and remedies under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of the Obligations in such order or preference as is provided in the
Loan Agreement, proper allowance and provision being made for any Obligations
not then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the Uniform Commercial Code of the State, any excess shall be
returned to the Debtor. In the absence of final payment and satisfaction in full
of all of the Obligations, the Debtor shall remain liable for any deficiency.

21. Governing Law; Consent to Jurisdiction. The laws of the State of New York
shall govern this Agreement, its construction, and the determination of any
rights, duties or remedies of the parties arising out of, or relating to, this
Agreement (regardless of the laws that might otherwise govern under applicable
New York principles of conflicts of law). The parties acknowledge that the
United States District Court for the Southern District of New York or any New
York state court of competent jurisdiction located in New York county shall have
exclusive jurisdiction over any case or controversy arising out of, or relating
to, this Agreement and that all litigation arising out of, or relating to, this
Agreement shall be commenced in the United States District Court for the
Southern District of New York or in any New York state court of competent
jurisdiction located in New York county. Each of the parties consents to be
subject to personal jurisdiction of the courts of New York, including the
federal courts in New York and to service of process in any such suit being made
upon the Debtor by mail at the address specified in Section 12.01 of the Loan
Agreement.

22. Waiver of Jury Trial; No Consequential Damages. EACH PARTY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES
HEREUNDER, OR THE PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. EACH PARTY
WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. Each party (i) certifies that neither the other parties nor any
representative, agent or attorney of the other parties has represented,
expressly or otherwise, that the other parties would not, in the event of
litigation, seek to enforce the foregoing waivers or other waivers contained in
this Agreement, and (ii) acknowledges that is relying upon, among other things,
the waivers and certifications contained in this Section 22.

23. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon Debtor
and its respective successors and assigns, and shall inure to the benefit of the
Secured Party and its successors and any permitted assignee of the Loan
Agreement. If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such

44



--------------------------------------------------------------------------------



 



invalid, illegal or unenforceable term had not been included herein. Debtor
acknowledges receipt of a copy of this Agreement.

[Remainder of Page Intentionally Blank]

45



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, the Debtor and Secured Party
have caused this Agreement to be duly executed as of the date first above
written.

      QUICKEN LOANS INC.              

--------------------------------------------------------------------------------

By:
Title:                 INTUIT INC.          

--------------------------------------------------------------------------------

By:
Title:    

46



--------------------------------------------------------------------------------



 



UCC-1 FINANCING STATEMENT

[The following language as the “attachment” referred to in description of the
collateral:]

     (a)  the following property:

ALL ASSETS.

47



--------------------------------------------------------------------------------



 



AFFILIATE SECURITY AGREEMENT

     AFFILIATE SECURITY AGREEMENT (the “Agreement”), dated as of July 31, 2002,
among Rock Acquisition Corporation, a Michigan corporation, and Title Source,
Inc., a Michigan corporation (each a “Debtor” and collectively, the “Debtors”),
and Intuit Inc., a Delaware corporation (“Secured Party”).

RECITALS

WHEREAS, the Debtors have executed and delivered to Secured Party a Guaranty and
Surety Agreement of even date herewith (the “Guaranty”) by which, among other
things, the Debtors have guaranteed to Secured Party, all obligations of Quicken
Loans Inc., a Michigan corporation (the “Borrower”) under the Mortgage
Warehousing Agreement of even date herewith (the “Loan Agreement”) among the
Borrower and Secured Party; and

WHEREAS, it is a condition precedent to the agreement of Secured Party to enter
into the Loan Agreement and to extend credit to the Borrower thereunder that the
Debtors execute and deliver to the Secured Party the Guaranty and this security
agreement securing the Guaranty;

WHEREAS, the Debtors wish to grant a security interest in favor of the Secured
Party as herein provided;

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. All capitalized terms used herein without definitions shall have
the respective meanings set forth in the Guaranty.

     (a)  The term “State” means the State of New York.

     (b)  The term “Obligations” means all of the indebtedness, obligations and
liabilities of the Debtors to the Secured Party, individually or collectively,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due, now existing or hereafter arising, but only to the extent existing
or arising, under or in respect of this Agreement or the Guaranty.

     (c)  The term “Event of Default” will mean Event of Default as defined in
the Guaranty or a default under this Agreement which is not cured within thirty
(30) days after notice to the Debtors (unless a different cure period is
specified herein).

2. Grant of Security Interest. Each Debtor hereby grants to the Secured Party,
to secure the payment and performance in full of all of the Obligations, a
security interest in and so pledges and assigns to the Secured Party the
following properties, assets and rights of the Debtor, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof (“Collateral”):



     all personal and fixture property of every kind and nature including
without limitation all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general

48



--------------------------------------------------------------------------------



 





     intangibles (including all payment intangibles). The Secured Party
acknowledges that the attachment of its security interest in any additional
commercial tort claim as original collateral is subject to the Debtor’s
compliance with Section 4.4.

3. Authorization to File Financing Statements. Each Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of that Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) provide any
other information required by part 5 of Article 9 of the Uniform Commercial Code
of the State, or such other jurisdiction, for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Debtor is an organization, the type of organization and any organizational
identification number issued to the Debtor and, (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. Each Debtor agrees to furnish any such information
to the Secured Party promptly upon the Secured Party’s reasonable request. Each
Debtor also ratifies its authorization for the Secured Party to have filed in
any Uniform Commercial Code jurisdiction any like initial financing statements
or amendments thereto if filed prior to the date hereof.

4. Other Actions. To further the attachment, perfection and priority of, and the
ability of the Secured Party to enforce its security interest in the Collateral,
and without limitation on the Debtors’ other obligations in this Agreement, each
Debtor agrees, in each case at its expense, to take the following actions with
respect to the following Collateral:

     4.1. Promissory Notes and Tangible Chattel Paper. If the Debtor shall at
any time hold or acquire any one or more promissory notes or tangible chattel
paper payable to Debtor in a principal amount in excess of $500,000 in the case
of any individual note or chattel paper or in a principal amount of $5,000,000
in the aggregate (but, following the occurrence and during the continuance of an
Event of Default, payable in any amount), the Debtor shall forthwith give notice
thereof to the Secured Party and upon the request of the Secured Party, endorse,
assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.

     4.2. Deposit Accounts. For each deposit account that the Debtor at any time
opens or maintains, the Debtor shall, at the Secured Party’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Secured Party, either (a) cause the depositary bank to comply at any time with
instructions from the Secured Party directing the disposition of funds credited
to such account, without further consent of the Debtor, or (b) arrange for the
Secured Party to become the customer of the depositary bank with respect to the
deposit account, with the Debtor being permitted, only with the consent of the
Secured Party, to exercise rights to withdraw funds from such deposit account,
but unless an Event of Default has occurred and is continuing, Debtor shall
retain the exclusive right to direct disposition of the funds in any such
account. The provisions of this paragraph shall not apply to (i) any deposit
account for which the Debtor, the depositary bank and the Secured Party have
entered into a cash collateral agreement specially negotiated among them for the
specific purpose set forth therein, (ii) a deposit account for which the Secured
Party is the depositary bank and is in automatic control, (iii) deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Debtor’s employees, or
(iv) any escrow and/or trust account for the benefit of any third party.

49



--------------------------------------------------------------------------------



 



     4.3. Letter-of-Credit Rights. If the Debtor is at any time a beneficiary
under one or more letters of credit available in the amount of $500,000 or more
individually or $1,000,000 in the aggregate (but, following the occurrence and
during the continuance of an Event of Default, available in any amount), the
Debtor shall promptly notify the Secured Party thereof and, at the request and
option of the Secured Party, the Debtor shall, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (i) arrange for the
issuer and any confirmer or other nominated person of such letter of credit to
consent to an assignment to the Secured Party of the proceeds of the letter of
credit, or (ii) arrange for the Secured Party to become the transferee
beneficiary of the letter of credit, with the Secured Party agreeing, in each
case, that the proceeds of the letter to credit are to be applied as provided in
the Loan Agreement.

     4.4 Commercial Tort Claims. If the Debtor shall at any time hold or acquire
a commercial tort claim with damages reasonably expected to be in excess of
$500,000 individually or $1,000,000 in the aggregate (but, following the
occurrence and during the continuance of an Event of Default, with reasonably
expected damages in any amount), the Debtor shall immediately notify the Secured
Party in a writing signed by the Debtor of the particulars thereof, and grant to
the Secured Party in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement.

     4.5. Other Actions as to Any and All Collateral. The Debtor further agrees,
at the written request and option of the Secured Party, to take any and all
other actions the Secured Party may reasonably determine to be necessary or
useful for the attachment, perfection and priority of, and, from and after the
occurrence and during the continuance of an Event of Default, the ability of the
Secured Party to enforce, the Secured Party’s security interest in any and all
of the Collateral, including, without limitation, (a) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code, to the extent, if any, that the Debtor’s
signature thereon is required therefor, (b) causing the Secured Party’s name to
be noted as secured party on any certificate of title for a titled good, if such
notation is a condition to attachment, perfection or priority of, or, from and
after the occurrence and during the continuance of an Event of Default, ability
of the Secured Party to enforce the Secured Party’s security interest in such
Collateral, (c) complying with any provision of any statute, regulation or
treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or, from and
after the occurrence and during the continuance of an Event of Default, ability
of the Secured Party to enforce, the Secured Party’s security interest in such
Collateral, (d) using its commercially reasonable efforts to obtain governmental
and other third party waivers, consents and approvals in form and substance
satisfactory to Secured Party, including, without limitation, any consent of any
licensor, lessor or other person obligated on Collateral, (e) using its
commercially reasonable efforts to obtain waivers from mortgagees and landlords
in form and substance reasonably satisfactory to the Secured Party, and
(f) taking all actions reasonably requested by the Secured Party under any other
law, as reasonably determined by the Secured Party to be applicable.

5. Relation to Other Security Documents. Concurrently herewith Rock Acquisition
Corporation is executing and delivering to the Secured Party a pledge agreement
(the “Pledge Agreement”) pursuant to which Rock Acquisition Corporation is
pledging to the Secured Party all the shares of the capital stock of its
subsidiaries. Such pledge shall be governed by the terms of such Pledge
Agreement and not by the terms of this Agreement.

6. Representations and Warranties Concerning Debtor’s Legal Status. Each Debtor
represents and warrants to the Secured Party as follows:

     (a)  the Debtor’s exact legal name is set forth on the signature page
hereof,

50



--------------------------------------------------------------------------------



 



     (b)  the Debtor is a corporation organized under the laws of the state of
Michigan,

     (c)  the Debtor’s identification numbers are:

          (i) with respect to Rock Acquisition Corporation: organizational
identification number 36397C and Federal Tax ID No. 51-0415135,

          (ii) with respect to Title Source, Inc.: organizational identification
number 471983 and Federal Tax ID No. 38-3355344,

     (d)  the Debtor’s chief executive office, as well as the Debtor’s mailing
address is located at:

          (i) with respect to Rock Acquisition Corporation, 20555 Victor
Parkway, Livonia, MI 48152,

          (ii) with respect to Title Source, Inc., 3001 W. Big Beaver Rd., Ste.
328 & 206, Troy, MI 48084,

     (e)  the Debtor has no other places of business except as follows:

          (i) None with respect to Rock Acquisition Corporation,

          (ii) with respect to Title Source, Inc., at:

23810 Michigan Ave., Ste. 201 & 202, Dearborn, MI 48124

7640 Dixie Highway, Ste. 125, Clarkston, MI 48346

26261 Evergreen Rd. Ste. 280, Southfield, MI 48076

2538 S. Rochester Rd., Rochester Hills, MI 48307

33900 W. Eight Mile Rd., Farmington Hills, MI 48335

8550 W. Grand River Ave., Ste. 100, Brighton, MI 48116

7. Covenants Concerning Debtor’s Legal Status. Each Debtor covenants with the
Secured Party as follows: (a) without providing at least 30 days prior written
notice to the Secured Party, the Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if the Debtor does not
have an organizational identification number and later obtains one, the Debtor
shall forthwith notify the Secured Party of such organizational identification
number, and (c) the Debtor will not change its type of organization,
jurisdiction of organization or other legal structure.

8. [Reserved]

9. Covenants Concerning Collateral. Each Debtor further covenants with the
Secured Party as follows:

51



--------------------------------------------------------------------------------



 



     (a)  the Debtor will keep the Collateral in good order and repair and will
not use the same in violation of law or any policy of insurance thereon,

     (b)  the Debtor will permit the Secured Party, or its designee, to inspect
the Collateral at any reasonable time, wherever located,

     (c)  the Debtor will pay promptly when due all taxes, assessments,
governmental charges and levies upon the Collateral or incurred in connection
with the use or operation of such Collateral or incurred in connection with this
Agreement, and

     (d)  the Debtor will operate its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances.

10. Insurance.

     10.1. Maintenance of Insurance. Except during periods when the Secured
Party is required to provide such insurance pursuant to the Transition Services
Agreement (as defined in the Stock Purchase and Sale Agreement dated as of June
20, 2002 among Borrower, Title Source, Inc., BRFC LLC and Secured Party, as
amended), each Debtor will maintain insurance with financially sound and
reputable insurers with respect to its properties and business against such
casualties and contingencies as shall be in accordance with general practices of
businesses engaged in similar activities in similar geographic areas. In
addition, all such insurance shall name the Secured Party as additional loss
payee.

     10.2. Insurance Proceeds. The proceeds of any casualty insurance in respect
of any casualty loss of any of the Collateral shall be disbursed to the
applicable Debtor for direct application by that Debtor solely to the repair or
replacement of the Debtor’s property so damaged or destroyed, provided that if
the Debtor does not use such proceeds for such repair or replacement, then such
proceeds shall be held by the Secured Party as cash collateral for the
Obligations.

     10.3. Continuation of Insurance. All policies of insurance shall provide
for at least 30 days prior written cancellation notice to the Secured Party. In
the event of failure by a Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, provide such insurance and
charge the amount thereof to the Debtors. Each Debtor shall furnish the Secured
Party with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.

11. Collateral Protection Expenses; Preservation of Collateral, Etc.

     11.1. Expenses Incurred by Secured Party. In the Secured Party’s
discretion, if a Debtor fails to do so following written demand from Secured
Party, the Secured Party may discharge taxes and other encumbrances at any time
levied or placed on any of the Collateral (unless being disputed in good faith)
and pay any necessary filing fees or insurance premiums required hereunder. Each
Debtor agrees to reimburse the Secured Party on demand for all expenditures so
made. The Secured Party shall have no obligation to a Debtor to make any such
expenditures, nor shall the making thereof be construed as the waiver or cure of
any Default or Event of Default.

     11.2. Secured Party’s Obligations and Duties. Anything herein to the
contrary notwithstanding, each Debtor shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by the Debtor thereunder. The Secured Party

52



--------------------------------------------------------------------------------



 



shall not have any obligation or liability under any such contract or agreement
by reason of or arising out of this Agreement or the receipt by the Secured
Party of any payment relating to any of the Collateral, nor shall the Secured
Party be obligated in any manner to perform any of the obligations of a Debtor
under or pursuant to any such contract or agreement. Beyond the exercise of
reasonable care in the custody and preservation of Collateral in its possession,
the Secured Party shall have no duty to collect, preserve or to protect the
Collateral or preserve rights against prior parties under Section 9-207 of the
Uniform Commercial Code of the State or otherwise. The Secured Party agrees to
release its security interest in any item or items of Collateral which a Debtor
disposes of pursuant to and as permitted by the Guaranty and to execute such
agreements and documents as the Debtor may reasonably request to evidence such
release.

12. Securities and Deposits. From and after the occurrence and during the
continuance of an Event of Default, the Secured Party may at any time, at its
option, transfer to itself or any nominee any securities constituting
Collateral, receive any income thereon and hold such income as additional
Collateral or apply it to the Obligations. From and after the occurrence and
during the continuance of an Event of Default, the Secured Party may demand, sue
for, collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Notwithstanding anything to the contrary herein or in
any other agreement, in no event shall either a Debtor or the Secured Party
exercise any right to setoff mutual obligations.

13. Notification to Account Debtors and Other Persons Obligated on Collateral.
From and after the occurrence and during the continuance of an Event of Default,
(a) each Debtor shall, at the request and option of the Secured Party, notify
account debtors and other persons obligated on any of the Collateral of the
security interest of the Secured Party in any account, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to the Secured Party or to any financial institution designated by
the Secured Party as the Secured Party’s agent therefor, and (b) the Secured
Party may itself, without notice to or demand upon the Debtor, so notify account
debtors and other persons obligated on Collateral. After the appropriate making
of such a request or the appropriate giving of any such notification, the Debtor
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Debtor as trustee
for the Secured Party without commingling the same with other funds of the
Debtor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments. To the extent
permitted by this Agreement, the Secured Party shall apply the proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by the Secured Party to the Obligations, such proceeds
to be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.

14. Power of Attorney.

     14.1. Appointment and Powers of Secured Party. Each Debtor hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Debtor or in the Secured Party’s own name, for the purpose of
carrying out the terms of this Agreement, from and after the occurrence and
during the continuance of an Event of Default, to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or useful to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives said attorneys the power
and right, on behalf of the Debtor, without notice to or assent by the Debtor,
to do the following:

53



--------------------------------------------------------------------------------



 



          (a) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Secured Party were the absolute owner thereof for all
purposes, and to do, at the Debtor’s expense, at any time, or from time to time,
all acts and things which the Secured Party deems necessary or useful to
protect, preserve or realize upon the Collateral and the Secured Party’s
security interest therein, in order to effect the intent of this Agreement, all
at least as fully and effectively as the Debtor might do, including, without
limitation, (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal, state, local or other agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (ii) upon written notice to the Debtor, the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the Secured
Party so elects, with a view to causing the liquidation of assets of the issuer
of any such securities, and (iii) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

          (b) to the extent that the Debtor’s authorization given in Section 3
is not sufficient, to file such financing statements with respect hereto, with
or without the Debtor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Debtor’s name such financing statements and
amendments thereto and continuation statements which may require the Debtor’s
signature.

     14.2. Ratification by Debtor. To the extent permitted by law, each Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

     14.3. No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers.

15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party, without any other notice to or demand upon the
Debtors, shall have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of the State and any additional
rights and remedies which may be provided to a secured party in any jurisdiction
in which Collateral is located, including, without limitation, the right to take
possession of the Collateral, and for that purpose the Secured Party may, so far
as the Debtors can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same and the Secured Party may in its
discretion require the Debtors to assemble all or any part of the Collateral at
such location or locations.

16. Reserved.

17. No Waiver. No party shall be deemed to have waived any of its rights or
remedies in respect of the Obligations or the Collateral unless such waiver
shall be in writing and signed by such party. No delay or omission on the part
of any party in exercising any right or remedy shall operate as a waiver of such
right or remedy or any other right or remedy. A waiver on any one occasion shall
not be construed as a bar to or waiver of any right or remedy on any future
occasion. All rights and remedies of the parties whether evidenced hereby or by
any other instrument or papers, shall be cumulative and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the applicable party deems expedient.

54



--------------------------------------------------------------------------------



 



18. Suretyship Waivers by Debtors. Each Debtor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, each Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable. Each Debtor further
waives any and all other suretyship defenses.

19. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, each Debtor hereby agrees that it will not invoke
any law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Debtor hereby irrevocably waives the
benefits of all such laws.

20. Proceeds of Dispositions; Expenses. The Debtors shall pay to the Secured
Party on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Secured Party in protecting, preserving
or enforcing the Secured Party’s rights and remedies under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of the Obligations in such order or preference as is provided in the
Loan Agreement, proper allowance and provision being made for any Obligations
not then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the Uniform Commercial Code of the State, any excess shall be
returned to the Debtors. In the absence of final payment and satisfaction in
full of all of the Obligations, the Debtors shall remain liable for any
deficiency.

21. Governing Law; Consent to Jurisdiction. The laws of the State of New York
shall govern this Agreement, its construction, and the determination of any
rights, duties or remedies of the parties arising out of, or relating to, this
Agreement (regardless of the laws that might otherwise govern under applicable
New York principles of conflicts of law). The parties acknowledge that the
United States District Court for the Southern District of New York or any New
York state court of competent jurisdiction located in New York county shall have
exclusive jurisdiction over any case or controversy arising out of, or relating
to, this Agreement and that all litigation arising out of, or relating to, this
Agreement shall be commenced in the United States District Court for the
Southern District of New York or in any New York state court of competent
jurisdiction located in New York county. Each of the parties consents to be
subject to personal jurisdiction of the courts of New York, including the
federal courts in New York and to service of process in any such suit being made
upon the Debtor by mail at the address specified in Section 12.01 of the Loan
Agreement.

22. Waiver of Jury Trial; No Consequential Damages. EACH PARTY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN

55



--------------------------------------------------------------------------------



 



CONNECTION WITH THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES
HEREUNDER, OR THE PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. EACH PARTY
WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. Each party (i) certifies that neither the other parties nor any
representative, agent or attorney of the other parties has represented,
expressly or otherwise, that the other parties would not, in the event of
litigation, seek to enforce the foregoing waivers or other waivers contained in
this Agreement, and (ii) acknowledges that is relying upon, among other things,
the waivers and certifications contained in this Section 22.

23. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Secured Party and its successors and any permitted assignee of the Loan
Agreement. If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. The
Debtors acknowledge receipt of a copy of this Agreement.

24. Joint and Several Liability. The obligations of the Debtors hereunder are
joint and several.

[Remainder of Page Intentionally Blank]

56



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, the Debtors and Secured Party
have caused this Agreement to be duly executed as of the date first above
written.

      ROCK ACQUISITION CORPORATION      
   

--------------------------------------------------------------------------------

By:
Title:    
      TITLE SOURCE, INC.      
   

--------------------------------------------------------------------------------

By:
Title:      
INTUIT INC.
         

--------------------------------------------------------------------------------

By:
Title:    

57



--------------------------------------------------------------------------------



 



CUSTODIAL AGREEMENT

CONTRACT PERSONNEL ARRANGEMENT LETTER

July 31, 2002

Ms. Connie Berg, Assistant Treasurer
Intuit Inc.
2700 Coast Avenue
Mountain View, CA 94043

Dear Ms Berg:

This letter confirms Protiviti Inc.’s (“Protiviti”) arrangements to provide
certain personnel to Intuit (“Client”). Protiviti shall provide to Client a
Senior Consultant and Consultant (collectively, the “Personnel”) to perform
certain services relating to mortgage warehousing functions at Quicken Loans
Inc.’s (the “Company”) offices in Livonia, Michigan. The parties may increase,
reduce or change the Personnel and/or Services by mutual written agreement.

Statement of Work:

The Personnel shall perform the following services (“Services”) under Client’s
direction:

     See Attached Exhibit A.

The Personnel shall report directly and exclusively to Client, and Client shall
be solely responsible for reviewing and approving any and all work performed by
the Personnel. The Personnel shall observe Client’s reasonable policies
regarding working conditions and business hours, to the extent such policies are
made known to the Personnel.

The Personnel will provide Services commencing on July 28, 2002, and will
provide the Services until January 31, 2003, subject to the termination rights
set forth below and further subject to a two-month minimum engagement (which
two-month minimum shall include and not be in addition to the period of notice
for termination). If, for any reason, any Personnel is unable to complete the
service period, or if his (her) performance does not meet Client’s expectations,
Protiviti will endeavor to provide a suitable replacement who will be subject to
Client’s approval. If Protiviti is unable to identify a replacement acceptable
to Client, the service period will be deemed to have automatically ended with
respect to that individual.

Client shall pay Protiviti for the Services at the following rates:

     The rate for Senior Consultant’s services will be $150 per hour.

     The rate for Consultant’s services will be $100 per hour.

Client shall pay the amounts payable hereunder to Protiviti within thirty (30)
days of receipt of invoices submitted by Protiviti. Invoices will be sent
bi-weekly, and a closing invoice will be sent upon completion of the Services.
In the event of any dispute with regard to a portion of an

58



--------------------------------------------------------------------------------



 



invoice, the undisputed portion shall be paid as provided herein. Any invoices
remaining unpaid when due shall accrue interest at a rate of 1.5% per month.

In addition, Client shall reimburse Protiviti for all reasonable out-of-pocket
expenses incurred by Protiviti or any Personnel in connection with providing the
Services in accordance with Protiviti’s standard expense policies. The
out-of-pocket expenses, which will include reasonable out of town living
expenses, are estimated to be $1,600 per month; Client will provide copies of
expense reports on request to Company.

In addition to the other responsibilities set forth in this agreement, Client
shall cause on-site Personnel to be supplied with suitable office space, desks,
storage, furniture and other normal office equipment support, including computer
terminals, telephone service, postage, copying, typing, secretarial services and
general office supplies which may be necessary in connection with Personnel’s
performance of the Services.

Employees of Protiviti who perform Services hereunder shall remain the employees
of Protiviti. Protiviti shall be responsible for the tax withholdings, payment
of salaries, unemployment insurance, workers’ disability and compensation,
social security contributions and employee benefits such as vacation, sick pay,
insurance, pension and profit-sharing benefits of such Protiviti employees. In
connection with this agreement, each party is an independent contractor and as
such will not have any authority to bind or commit the other. Nothing herein
shall be deemed or construed to create a joint venture, partnership or agency
relationship between the parties for any purpose.

Client shall also be responsible for providing the Personnel with access to all
individuals and tools reasonably necessary for the Personnel to perform the
Services. Furthermore, it shall be Client’s responsibility to obtain any and all
consents from third parties required to permit and authorize such access, and
Client shall indemnify Protiviti against any claims arising out of Client’s
failure to obtain any such consent.

The parties acknowledge that in the course of performance hereunder, the
Personnel may use products, materials or methodologies proprietary to Protiviti
or third parties. Notwithstanding anything contained herein to the contrary,
Client shall not have or obtain any rights in such proprietary products,
materials and methodologies of Protiviti or any third parties. This agreement
shall not preclude Protiviti or the Personnel from providing any services to
third parties, irrespective of their similarity to the Services delivered to
Client pursuant to this agreement.

Client shall not solicit, hire or offer employment to any Personnel during the
term of this agreement and for a period of one (1) year following the
termination of this agreement, provided that public advertisements for
employment to which Personnel respond directly will not be considered a
violation of this provision. Any breach of this provision shall require Client
to pay Protiviti an amount equal to one year’s salary of each individual with
respect to which a breach occurred.

59



--------------------------------------------------------------------------------



 



Protiviti represents that the Personnel possess the general skills, knowledge
and experience to perform the Services. If the performance of any of the
Personnel demonstrates that such person does not possess the general skill,
knowledge and experience to perform the Services, Protiviti shall use
commercially reasonable efforts to provide Client with a suitable replacement
for such person promptly after Client provides Protiviti with a reasonable
description of the performance problem.

The Personnel shall at all times conduct all operations under this agreement in
a manner to avoid the risk of loss, theft, or damage by vandalism, sabotage or
other means to the Collateral (as such Collateral is defined in Exhibit A). The
Personnel shall promptly take all reasonable precautions which are necessary and
adequate to protect against conditions which involve a risk of loss, theft or
damage to the Collateral. The Personnel will observe Company’s policies for
non-disclosure and confidentiality of nonpublic personal information to which
the Personnel have access during the engagement. As between Protiviti and
Client, Protiviti is solely responsible for the safety of the Personnel.

Protiviti agrees to defend, indemnify and hold Client and its affiliates, and
all of their respective officers, directors, agents and employees, harmless from
and against any and all claims, including liabilities, actions, judgments,
costs, and expenses and reasonable attorneys’ fees (collectively “Claims”),
asserted by a third party arising out of or related to: (i) any breach or
alleged breach of any of Protiviti’s obligations under this agreement; (ii)
Protiviti’s negligent acts, omissions and/or willful misconduct in supplying the
Services under this agreement, or negligent acts, omissions and/or willful
misconduct of the Personnel or any other employee or agent of Protiviti; or
(iii) any obligations imposed by law with respect to any withholding taxes,
social security, unemployment or disability insurance, or similar items in
connection with any payments made to Protiviti for the rendering of Services
hereunder. This provision shall survive the termination of this agreement for
any reason. Notwithstanding anything to the contrary in this agreement,
Protiviti’s liability to Client under this agreement shall be limited to an
amount not to exceed the fees paid to Protiviti by Client in the course of this
engagement.

Protiviti will, at Protiviti’s expense, maintain insurance policies that cover
Protiviti’s activities under this agreement and the activities of Protiviti’s
employees, agents and representatives, including, but not limited to workers
compensation insurance in the statutory limit of $1 million; comprehensive
general liability of $1 million per occurrence and $2 million annual aggregate;
errors and omissions liability with minimum limits of $15 million; and media
liability with minimum limits of $     . Protiviti will name Client as an
additional insured on each such policy. Upon the request of Client, Protiviti
shall provide Client with a certificate of insurance evidencing such coverages.
In addition, Protiviti will provide Client thirty (30) days advance written
notice of any cancellation or reduction in coverage or limits. Protiviti will
provide Client with a fidelity bond covering the Personnel with coverage of not
less than $5 million.

EXCEPT IN CONNECTION WITH PROTIVITI’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL,
INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING

60



--------------------------------------------------------------------------------



 



NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE.

Client will not use or in any way associate the name of Protiviti with any work
or work product of any Personnel in any oral or written communication with a
third party, other than Company (as defined in Exhibit A). Protiviti will not
use or in any way associate the name of Client with any work or work product of
any Personnel in any oral or written communication with a third party, other
than Company.

Either party may terminate this agreement for any reason upon thirty (30) days
prior written notice to the other party. In the event of such termination,
Client shall pay Protiviti for all Services rendered and expenses incurred by
Protiviti prior to the date of termination.

This Agreement, to the extent it establishes legal rights and obligations
between Protiviti and Client, shall be governed by and construed in accordance
with the laws of the State of California, without regard to its conflicts of
laws principles. The parties hereby consent to the exclusive jurisdiction and
venue in the state and federal courts in Santa Clara County, California.

This agreement represents the entire agreement between you and us and supersedes
all other communications between the parties concerning Protiviti’s providing
personnel to Client to perform the Services.

We are pleased to have this opportunity to provide personnel to you.

Very truly yours,

Protiviti, Inc.

          By            

--------------------------------------------------------------------------------

Scott Rae
Managing Director    

Acknowledged and Agreed to by:

      Intuit Inc.          

--------------------------------------------------------------------------------

By:
Title:    

61



--------------------------------------------------------------------------------



 



With respect to its obligations under Exhibit A only,
Acknowledged and Consented to by Company:

     
QUICKEN LOANS INC.
 

   

--------------------------------------------------------------------------------

By:
 

 
 
Its:

62



--------------------------------------------------------------------------------



 



EXHIBIT A TO CONTRACT PERSONNEL ARRANGEMENT LETTER

STATEMENT OF WORK

Recitals

     A. Under a Mortgage Warehousing Agreement between Client and Quicken Loans
Inc., a Michigan corporation (“Company”) dated July 31, 2002 (“Loan Agreement”)
Client has agreed to extend warehouse credit to Company, such credit to be
secured by Collateral and other security, including but not limited to pledges
made in a Pledge Agreement between Rock Acquisition Corporation, a Michigan
corporation and Client, of even date herewith.

     B. Capitalized terms not defined herein shall have the meanings ascribed to
them in the Loan Agreement or the Contract Personnel Arrangement Letter, as
applicable. In the event of any inconsistency in definitions of identical
capitalized terms used in this Agreement, the Loan Agreement, or any other
document that comprises a part of the transaction contemplated by this Agreement
or the Loan Agreement, the definition in the document where the term is defined
shall control. If such inconsistencies in definitions cannot be reconciled, the
definitions in the Loan Agreement shall control.

Statement of Work

     1. Appointment of Custodian. Protiviti shall provide the Personnel to act
as bailee and custodian for the exclusive benefit of the Client with respect to
the Collateral (“Custodian”) and to perform duties in accordance with Client’s
instructions, from the Company’s location in Livonia, Michigan, or at such other
location as the Company shall maintain for the principal place of business of
its mortgage lending operation. Custodian shall not deliver possession of
Collateral to the Company except in accordance with Client’s written
instructions. Client will make reasonable efforts to ensure that notice to
Custodian is timely given such that delivery or redelivery of Collateral to the
Company as permitted by this Agreement is not delayed.

     2. Delivery of Required Documents, Review of Collateral.

     (a)  From time to time, the Company shall deliver or cause to be delivered
to Custodian collateral consisting of Mortgage Loans (“Collateral”). Such
delivery shall be effected by delivery of the Required Documents (as described
in the Loan Agreement), not later than 2:00 p.m. eastern standard time on the
first Business Day such Collateral is to be included in the computation of the
Borrowing Base pursuant to the Loan Agreement.

     (b)  Within one (1) Business Day after receipt of Required Documents for
any Collateral delivered by 2:00 p.m. eastern standard time on any Business Day,
or within two (2) Business Days after receipt of Required Documents for any
Collateral delivered after such time on any Business Day, Custodian shall review
the same and verify that:

     (1)  The Required Documents relating to the Collateral appear regular on
their face and are in the possession of Custodian;

63



--------------------------------------------------------------------------------



 



     (2)  All submitted documents are consistent as to borrower name, property
address, loan face amount (which does not exceed the face amount of the related
promissory note), loan interest rate, loan type, loan term and Company’s loan
number;

     (3)  The note and mortgage/deed of trust each bear an original signature or
signatures which appear to be those of the person or persons named as the maker
and mortgagor/trustor, or, in the case of a certified copy of the mortgage/deed
of trust, such copy bears what appears to be a reproduction of such signature or
signatures; and

     (4)  The amount of each note and mortgage delivered to Custodian
corresponds to advances made by Client to Company pursuant to the Loan
Agreement.

If Custodian notes any exception to items (1), (2), (3) or (4) above, Custodian
shall prepare a report noting such exception (an “Exception Report”) and deliver
it by facsimile or electronic transmission to the Client and the Company as soon
as the review is complete but in no event later than 5:00 p.m. eastern standard
time on the next Business Day. The Collateral on the Exception Report shall not
be included in the Borrowing Base until such exception is cured. Custodian shall
be the arbiter of whether exceptions have been cured.

     (c)  Custodian shall prepare and deliver to Client at Client’s request,
daily, with a copy to Company, a report pertaining to the Collateral in
Custodian’s possession from time to time.

     3. Handling of Collateral.

     (a)  Except as otherwise provided herein, all Collateral at any time
delivered to Custodian hereunder shall be held in a fire resistant vault, drawer
or other suitable depository maintained and controlled solely by Custodian,
conspicuously marked to show the interest therein of the Client, and Collateral
shall not be commingled with any other assets or property of, or held by,
Custodian.

     (b)  Custodian shall not release any item of Collateral from the security
interest created hereby or by the Loan Documents without the prior consent of
the Client, except as otherwise provided by this Agreement.

     (c)  Custodian may, provided no Event of Default is continuing, release
documentation relating to Mortgage Loans to the Company against a Trust Receipt
executed by the Company. Custodian will hold all Trust Receipts in the same
manner as it holds other Collateral hereunder. The Company will not make any
request for release of Collateral except for the purpose of correcting clerical
or other documentation errors to the Mortgage Loans in anticipation of their
sale to Investors.

     (d)  Custodian will release Mortgage Loans to Investors promptly upon
request by Company provided that a copy of the Bailee Agreement in the form
attached to the Loan Agreement as Exhibit A-4 accompanies the Mortgage Loans in
all cases where the Mortgage Loans are released to Investors prior to receipt
from such Investors of the purchase price for the Mortgage Loans. Payments by
Investors of the purchase price for Mortgage Loans shall be wired to an account
held by Client (“Account”). All amounts payable on account of the sale of
Collateral will be paid directly by the Investor to the Account.

64



--------------------------------------------------------------------------------



 



     4. Assistance to the Custodian. To the extent that Custodian’s reporting or
other duties under this Agreement reasonably require assistance from Company’s
staff, Company shall make its staff members available to Custodian to assist in
the performance of Custodian’s duties. Such assistance will be at the expense of
Company.

     5. Reporting Duties of Custodian. Custodian shall have the right and
obligation to report to Client daily on the Collateral received by Custodian,
the funds received in the Account from Investors, the Requests for Advances
received from Company, the Collateral requested to be released by Company, the
Collateral released to Investors, and any other matter that Client deems
reasonably necessary or desirable in connection with the Loan. To effectuate
this reporting, Custodian shall have reasonable access to Company’s books and
records, including accounting records, and to Company’s premises, employees and
all other data and information used by Company in conducting its mortgage loan
origination business. At Client’s option, Custodian shall also have the right
and obligation to make periodic reports on loan products, credit quality and
other non-financial aspects of Company’s operations, and Company shall provide
Custodian reasonable access to its records, employees and other information for
this purpose.

     6. Fees and Expenses of Protiviti. In consideration of Custodian’s services
provided hereunder, Company agrees to reimburse monthly to Client the fees and
expenses incurred by Client as a result of Client’s engagement of Protiviti, on
or before the fifteenth (15th) day of each month commencing thirty (30) days
after Protiviti is appointed and serving, and continuing monthly until the
Indebtedness is fully paid and the Client’s security interest in all remaining
Collateral is released.

     7. Replacement Custodian. The Client may replace Protiviti as Custodian at
any time in its sole discretion; any such replacement Custodian shall have the
same rights and responsibilities as the initial Custodian appointed hereunder;
alternatively, the Client may act as Custodian itself, through any one or more
of its employees, agents or officers, as it may in its sole discretion
determine. Client will use commercially reasonable efforts to ensure that the
timing of the appointment of any substitute or replacement Custodian will not
impede the business of the Company and will provide Company notice of the
identity of any replacement Custodian.

     8. No Reliance. Except as set forth to the contrary hereunder, Custodian
shall not be responsible for any recitals, statements, representations or
warranties contained herein or in the Loan Agreement or any document, instrument
or agreement made in connection with or securing or supporting the Indebtedness
(the Loan Agreement and such documents, instruments and agreements shall each be
referred to herein as a “Loan Document” and collectively as the “Loan
Documents”), or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, accuracy, completeness or sufficiency of this
Agreement or any Loan Document or instruments executed and delivered in
connection with this Agreement or the other Loan Documents.

     9. Availability of Documents. During normal business hours, and upon notice
to Company, the Client and its employees, officers, directors, agents,
accountants, attorneys and auditors, and other parties with the express
permission of Client, may examine the files, documents, records and other papers
in the possession or under the control of Custodian relating to the Collateral,
and may make copies thereof.

65



--------------------------------------------------------------------------------



 



     10. Event of Default. Upon the occurrence of an Event of Default, Custodian
shall at the request and direction of the Client, without notice to or demand
upon the Company, deliver the Collateral (or portions thereof and proceeds
thereof) to the Client as provided in the Loan Agreement and the other Loan
Documents.

66



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (“Agreement”), dated as of July 31, 2002, is entered into
between ROCK ACQUISITION CORPORATION, a Michigan corporation (“Pledgor”), and
INTUIT INC., a Delaware corporation (“Secured Party”).

RECITALS

WHEREAS, Secured Party and Quicken Loans are parties to that certain Mortgage
Warehousing Agreement dated of even date herewith (the “Loan Agreement”) entered
into in connection with that certain Stock Purchase and Sale Agreement dated as
of June 20, 2002 among Quicken Loans, Title Source, BRFC LLC and Secured Party,
as amended (the “Purchase Agreement”);

WHEREAS, to induce Secured Party to make the loan evidenced by the Loan
Agreement, Pledgor guaranteed Quicken Loans’ obligations under the Loan
Agreement pursuant to a guaranty dated the date hereof (the “Guaranty”) and
desires to pledge, grant, transfer, and assign to Secured Party a security
interest in the Collateral (as hereinafter defined) to secure the Secured
Obligations (as hereinafter defined).

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:



1.    Definitions and Construction.

     (a)  Definitions.

     All initially capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed thereto in the Guaranty. As used in this
Agreement:

     “Bankruptcy Code” means United States Bankruptcy Code (11 U.S.C. Section
101 et seq.), as in effect from time to time, and any successor statute thereto.

     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which national banks are authorized or required to close.

     “Code” means the Uniform Commercial Code as in effect in the State of New
York from time to time.

     “Collateral” shall mean the Pledged Shares and the Proceeds, collectively.

     “Event of Default” shall mean any Event of Default under the Guaranty.

     “Lien” shall mean any lien, mortgage, pledge, assignment (including any
assignment of rights to receive payments of money), security interest, charge,
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, or any agreement to give
any security interest).

     “Pledged Shares” means collectively the Quicken Loans Shares and the Title
Source Shares.

     “Pledgor” shall have the meaning set forth in the preamble to this
Agreement.

67



--------------------------------------------------------------------------------



 



     “Proceeds” shall mean all proceeds (including proceeds of proceeds) of the
Pledged Shares including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, investment property, documents
of title, accounts, contract rights, inventory, equipment, general intangibles,
payment intangibles, deposit accounts, chattel paper, and other property from
time to time received, receivable, or otherwise distributed in respect of or in
exchange for, or as a replacement of or a substitution for, any of the Pledged
Shares; (b) “proceeds,” as such term is defined in Section 9-102 of the Code;
(c) proceeds of any insurance, indemnity, warranty, or guaranty (including
guaranties of delivery) payable from time to time with respect to any of the
Pledged Shares or proceeds thereof; (d) payments (in any form whatsoever) made
or due and payable to Pledgor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Pledged Shares or proceeds thereof; and (e) other amounts from time
to time paid or payable under or in connection with any of the Pledged Shares or
proceeds thereof.

     “Quicken Loans” means Quicken Loans Inc., a Michigan corporation and a
wholly-owned subsidiary of Pledgor.

     “Quicken Loans Shares” means (a) all shares owned by Pledgor from time to
time in Quicken Loans, (b) the certificates or instruments evidencing such
shares and (c) all securities convertible or exchangeable into, and all
warrants, options, or other rights to purchase, any shares of Quicken Loans.

     “Secured Obligations” shall mean all liabilities, obligations, or
undertakings owing by Pledgor to Secured Party of any kind or description, but
only to the extent arising out of or outstanding under, advanced or issued
pursuant to, or evidenced by the Guaranty or this Agreement irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, voluntary or involuntary, whether now existing
or hereafter arising, and including all interest (including interest that
accrues after the filing of a case under the Bankruptcy Code) and any and all
costs, fees (including reasonable attorneys fees), and expenses which Pledgor is
required to pay pursuant to any of the foregoing, by law, or otherwise.

     “Secured Party” shall have the meaning set forth in the preamble to this
Agreement, and shall include the Secured Party’s successors and permitted
assigns.

     “Title Source” means Title Source, Inc., a Michigan corporation and
wholly-owned subsidiary of Pledgor.

     “Title Source Shares” means (a) all shares owned by Pledgor from time to
time in Title Source, (b) the certificates or instruments evidencing such shares
and (c) all securities convertible or exchangeable into, and all warrants,
options, or other rights to purchase, any shares of Title Source.

     (b)  Construction.

          (i) Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular and to the singular include the
plural, the part includes the whole, the term “including” is not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and other similar terms in this Agreement refer to this Agreement
as a whole and not exclusively to any particular provision of this Agreement.
Article, section, subsection, exhibit, and schedule references are to this
Agreement unless otherwise specified. All of the exhibits or schedules attached
to this Agreement shall be deemed incorporated herein by reference. Any
reference to this Agreement, the Guaranty or the Loan Agreement includes any and
all alterations, amendments, restatements, extensions, modifications, renewals,
or supplements thereto or thereof, as applicable.

68



--------------------------------------------------------------------------------



 



          (ii) Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against Secured Party or Pledgor, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by both of the parties and their respective counsel and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

          (iii) In the event of any direct conflict between the express terms
and provisions of this Agreement and of the Guaranty, the terms and provisions
of the Guaranty shall control.



2.    Pledge.

     As security for the prompt payment and performance of the Secured
Obligations in full by Pledgor when due, whether at stated maturity, by
acceleration or otherwise, Pledgor hereby pledges, grants, transfers, and
assigns to Secured Party a security interest in all of Pledgor’s right, title,
and interest in and to the Collateral.



3.    Delivery and Registration of Collateral.

     (a)  All certificates or instruments representing or evidencing the
Collateral shall be promptly delivered by Pledgor to Secured Party or Secured
Party’s designee pursuant hereto at a location designated by Secured Party and
shall be held by or on behalf of Secured Party pursuant hereto, and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, in form and substance
satisfactory to Secured Party.

     (b)  Upon the occurrence and during the continuance of an Event of Default,
Secured Party shall have the right, at any time in its discretion and without
notice to Pledgor to transfer to or to register on the books of the issuers (or
of any other Person maintaining records with respect to the Collateral) in the
name of Secured Party or any of its nominees any or all of the Collateral. In
addition, the Secured Party shall have the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.

     (c)  If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) is in the
possession of a Person other than Secured Party or Pledgor (a “Holder”), then
Pledgor shall immediately, at Secured Party’s option, either cause such
Collateral to be delivered into Secured Party’s possession, or cause such Holder
to enter into a control agreement, in form and substance reasonably satisfactory
to Secured Party, and take all other steps deemed necessary by Secured Party to
perfect the security interest of Secured Party in such Collateral.

     (d)  If at any time, and from time to time, any Collateral consists of an
uncertificated security then Pledgor shall immediately cause such Collateral to
be registered in the name of Secured Party, or otherwise cause Secured Party’s
security interest thereon to be perfected in accordance with applicable law.



4.    Voting Rights and Dividends.

     (a)  So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Collateral and shall be entitled to receive any cash
dividends or distributions paid or distributed in respect of the Collateral
provided such dividends or distributions are applied to payments under the Note
(as defined in the Purchase Agreement).

69



--------------------------------------------------------------------------------



 



     (b)  Upon the occurrence and during the continuance of an Event of Default,
all rights of Pledgor to exercise the voting and other consensual rights or
receive cash dividends or distributions that it would otherwise be entitled to
exercise or receive, as applicable pursuant to Section 4(a), shall cease, and
all such rights shall thereupon become vested in Secured Party, who shall
thereupon have the sole right to exercise such voting or other consensual rights
and to receive and retain such cash dividends and distributions. Pledgor shall
execute and deliver (or cause to be executed and delivered) to Secured Party all
such proxies and other instruments as Secured Party may reasonably request for
the purpose of enabling Secured Party to exercise the voting and other rights
which it is entitled to exercise and to receive the dividends and distributions
that it is entitled to receive and retain in each case pursuant to the preceding
sentence.



5.    [Reserved]   6.    Financing Statements.

     Pledgor hereby expressly authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral.



7.    Covenants of Pledgor.

     Pledgor shall not change its jurisdiction of organization nor cease to be a
corporation, in each case, without giving Secured Party at least thirty (30)
days prior written notice thereof.



8.    Secured Party as Pledgor’s Attorney-in-Fact.

     Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party’s discretion from and after the occurrence and during the continuance of
an Event of Default to take any action and to execute any instrument that
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including: (i) receiving, endorsing and collecting
all instruments made payable to Pledgor representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
to the extent permitted hereunder; or (ii) arranging for the transfer of the
Collateral on the books of any of the issuers or any other Person to the name of
Secured Party or to the name of Secured Party’s nominee.



9.    Remedies upon Default.

     Upon the occurrence and during the continuance of an Event of Default:

     (a)  Secured Party may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under the Code.

     (b)  Pledgor hereby acknowledges that the sale by Secured Party of any
Collateral pursuant to the terms hereof in compliance with the Securities Act of
1933 as now in effect or as hereafter amended, or any similar statute hereafter
adopted with similar purpose or effect (the “Securities Act”), as well as
applicable “Blue Sky” or other state securities laws, may require strict
limitations as to the manner in which Secured Party or any subsequent transferee
of the Collateral may dispose thereof. Pledgor acknowledges and agrees that in
order to protect Secured Party’s interest it may be necessary to sell the
Collateral at a price less than the maximum price attainable if a sale were
delayed or were made in another manner, such as a public offering under the
Securities Act. Pledgor agrees that, upon the occurrence and during the
continuation of an Event of Default, Secured Party may, subject to applicable
law, from time to time attempt to sell all or any part of the Collateral by a
private placement, restricting the bidders and prospective purchasers to those
who will represent and agree that they are purchasing for

70



--------------------------------------------------------------------------------



 



investment only and not for distribution. In so doing, Secured Party may solicit
offers to buy the Collateral or any part thereof for cash, from a limited number
of investors reasonably believed by Secured Party to be institutional investors
or other accredited investors who might be interested in purchasing the
Collateral.



10.    Application of Proceeds.

     Upon the occurrence and during the continuance of an Event of Default, any
cash held by Secured Party as Collateral and all cash Proceeds received by
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral pursuant to the exercise by Secured Party
of its remedies as a secured creditor shall be applied by Secured Party as
provided in the Loan Agreement.



11.    Indemnity and Expenses.

     Pledgor agrees to pay and reimburse Secured Party upon demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) that Secured Party may incur in connection with
(i) the custody, use or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral, including the reasonable expenses
of re-taking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, (ii) the exercise or enforcement of
any rights or remedies granted hereunder, under the Guaranty, or otherwise
available to it (whether at law, in equity or otherwise), or (iii) the failure
by Pledgor to perform or observe any of the provisions hereof. The provisions of
this Section shall survive the execution and delivery of this Agreement, the
repayment of any of the Secured Obligations and the termination of this
Agreement.



12.    Duties of Secured Party.

     The powers conferred on Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose on it any duty to exercise such
powers. Beyond the exercise of reasonable care in the custody and preservation
of Collateral in its possession, the Secured Party shall have no duty to
collect, preserve or protect the Collateral or preserve rights against prior
parties.



13.    Choice of Law and Venue; Submission to Jurisdiction; Service of Process.

     (a)  LAWS OF THE STATE OF NEW YORK SHALL GOVERN THIS AGREEMENT, ITS
CONSTRUCTION, AND THE DETERMINATION OF ANY RIGHTS, DUTIES OR REMEDIES OF THE
PARTIES ARISING OUT OF, OR RELATING TO, THIS AGREEMENT (REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE NEW YORK PRINCIPLES OF CONFLICTS OF
LAW). THE PARTIES ACKNOWLEDGE THAT THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT OF COMPETENT
JURISDICTION LOCATED IN NEW YORK COUNTY SHALL HAVE EXCLUSIVE JURISDICTION OVER
ANY CASE OR CONTROVERSY ARISING OUT OF, OR RELATING TO, THIS AGREEMENT AND THAT
ALL LITIGATION ARISING OUT OF, OR RELATING TO, THIS AGREEMENT SHALL BE COMMENCED
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR IN
ANY NEW YORK STATE COURT OF COMPETENT JURISDICTION LOCATED IN NEW YORK COUNTY.
EACH OF THE PARTIES CONSENTS TO BE SUBJECT TO PERSONAL JURISDICTION OF THE
COURTS OF NEW YORK, INCLUDING THE FEDERAL COURTS IN NEW YORK.

     (b)  EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT,
OR OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY

71



--------------------------------------------------------------------------------



 



REGISTERED OR CERTIFIED MAIL ADDRESSED TO PLEDGOR AT ITS ADDRESS FOR NOTICES IN
ACCORDANCE WITH THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE DAYS
AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

     (c)  NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE
RIGHT OF SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW, OR TO PRECLUDE THE ENFORCEMENT BY SECURED PARTY OF ANY JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO
ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.



14.    Amendments.

     No amendment or waiver of any provision of this Agreement nor consent to
any departure by any party herefrom shall in any event be effective unless the
same shall be in writing and signed by the other party, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of any party to exercise, and no
delay in exercising any right under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided for in this Agreement are cumulative and not
exclusive of any remedies provided by law.



15.    Notices.

     Unless otherwise specifically provided herein, all notices to Pledgor under
this Agreement shall be provided in the same manner as notices to BRFC LLC
specified in Section 8.1 of the Purchase Agreement and all notices to Secured
Party under this Agreement shall be provided in the same manner as notices to
Secured Party specified in Section 8.1 of the Purchase Agreement.



16.    Continuing Security Interest.

     This Agreement shall create a continuing security interest in the
Collateral and shall: (a) remain in full force and effect until the indefeasible
payment in full of the Secured Obligations; (b) be binding upon Pledgor and its
successors and assigns; and (c) inure to the benefit of Secured Party and its
successors, and permitted assigns. Upon the indefeasible payment in full of the
Secured Obligations, the security interests granted herein shall automatically
terminate and all rights to the Collateral shall revert to Pledgor. Upon any
such termination, Secured Party will, at Pledgor’s expense, execute and deliver
to Pledgor such documents as Pledgor shall reasonably request to evidence such
termination. Such documents shall be prepared by Pledgor and shall be in form
and substance reasonably satisfactory to Secured Party.



17.    Security Interest Absolute.

     To the maximum extent permitted by law, all rights of Secured Party, all
security interests hereunder, and all obligations of Pledgor hereunder, shall be
absolute and unconditional irrespective of:

     (a)  any lack of validity or enforceability of any of the Secured
Obligations or any other agreement or instrument relating thereto;

72



--------------------------------------------------------------------------------



 



     (b)  any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any agreement or instrument
relating to the Secured Obligations;

     (c)  any exchange, release, or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to departure from any guaranty
for all or any of the Secured Obligations; or

     (d)  any other circumstances that might otherwise constitute a defense
available to, or a discharge of, Pledgor.



18.    Reserved.   19.    Headings; Construction.

     Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect. In this Agreement, the singular shall be
deemed to include the plural and vice versa; the document shall not be construed
for or against either party, each party having had an opportunity to review it
and have it reviewed by counsel.



20.    Severability.

     In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.



21.    Counterparts; Telefacsimile Execution.

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, or binding effect
hereof.



22.    Waiver of Marshaling.

     Each of Pledgor and Secured Party acknowledges and agrees that in
exercising any rights under or with respect to the Collateral: (a) Secured Party
is under no obligation to marshal any Collateral; (b) may, in its absolute
discretion, realize upon the Collateral in any order and in any manner it so
elects; and (c) may, in its absolute discretion, apply the proceeds of any or
all of the Collateral to the Secured Obligations in any order and in any manner
it so elects. Pledgor and Secured Party waive any right to require the
marshaling of any of the Collateral.

73



--------------------------------------------------------------------------------



 





23.    Waiver of Jury Trial; No Consequential Damages.

     PLEDGOR AND SECURED PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. PLEDGOR AND SECURED PARTY REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH
PARTY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

[Remainder of Page Intentionally Blank]

74



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to
be duly executed and delivered by their officers thereunto duly authorized as of
the date first written above.

ROCK ACQUISITION CORPORATION, a Michigan corporation,
organization identification number 36397C

          By:        

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

   

INTUIT INC., a Delaware corporation

          By:        

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

   

75



--------------------------------------------------------------------------------



 



GUARANTY AND SURETY AGREEMENT

     THIS GUARANTY AND SURETY AGREEMENT (this “Agreement”), dated as of July 31,
2002 by Rock Acquisition Corporation, a Michigan corporation, and Title Source,
Inc., a Michigan corporation, jointly and severally (collectively, the
“Guarantors” and each a “Guarantor”).

WITNESSETH:

     Background. Intuit Inc., a Delaware corporation (“Intuit”), and Quicken
Loans Inc., a Michigan corporation (the “Borrower”), have executed and delivered
a certain Mortgage Warehousing Agreement dated the date hereof (the “Loan
Agreement”). As an inducement to Intuit to enter into the Loan Agreement, the
Guarantors have agreed, jointly and severally, to guarantee all Obligations (as
defined below) of the Borrower and to execute and deliver this Guaranty and
Surety Agreement. All capitalized terms not otherwise defined herein will have
the meanings set forth in the Loan Agreement.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Guarantors hereby
agree, jointly and severally, as follows:

     1. The Guarantors, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantee to Intuit and to its successors and
permitted assigns, and become surety to Intuit and to its successors and
permitted assigns for, the prompt and unconditional payment and performance of
all obligations of the Borrower (including any trustee or debtor in possession
of or for the Borrower) to Intuit arising out of or provided for in the Loan
Agreement and the Security Agreement of even date herewith from the Borrower to
Intuit (collectively, the “Related Documents”) or under any renewals, extensions
or modifications thereof, whether primary, secondary, direct, contingent, sole,
joint, several or joint and several, including without limitation the payment of
(i) the total amount of principal under the Loan Agreement, (ii) all interest,
costs, charges, expenses and reasonable attorneys’ fees payable in accordance
with the Loan Agreement as the same shall become due and payable (whether at
stated maturity, by acceleration or otherwise) and (iii) all other obligations
of any kind owing from time to time by the Borrower under the terms of any
Related Document (hereinafter referred to individually as an “Obligation” and
collectively as “Obligations”). If any Obligation is not paid or performed by
the Borrower punctually when due, subject to any applicable grace period,
including without limitation any Obligation due by acceleration of the maturity
thereof, the Guarantors will, upon Intuit’s demand, immediately pay or perform
such Obligation or cause the same to be paid or performed strictly in accordance
with the terms thereof. The Guarantors, jointly and severally, will pay to
Intuit, upon demand, all losses and reasonable costs and expenses, including
without limitation reasonable attorneys’ fees, which Intuit may incur in the
collection or enforcement of the Obligations or of the Guarantors’ obligations
under this Agreement. This is a guaranty of payment and performance and not of
collectibility.

     2. The Guarantors further hereby unconditionally and irrevocably agree and
guarantee to make full and prompt payment to Intuit of any of the Obligations
which Intuit is subsequently ordered or required to pay or disgorge on the
grounds that such payments constituted an avoidable preference or a fraudulent
transfer under applicable bankruptcy, insolvency or fraudulent transfer laws;
and the Guarantors, jointly and severally, shall fully and promptly indemnify
Intuit for all costs (including, without limitation, reasonable attorneys’ fees)
incurred by Intuit in defense of such claims of avoidable preference or
fraudulent transfer. The Guarantors further agree, jointly and severally, to pay
to Intuit, upon demand, all losses and reasonable costs and expenses, including
without limitation reasonable

76



--------------------------------------------------------------------------------



 



attorneys’ fees, that may be incurred by Intuit in attempting to cause the
Obligations to be satisfied or in attempting to cause satisfaction of the
Guarantors’ liability under this Agreement.

     3. The Guarantors hereby:

          (a) Assent to all terms of the Related Documents and all agreements
hereafter made by the Borrower with Intuit;

          (b) Agree that Intuit may, without limitation and without modifying,
limiting, releasing, discharging or otherwise affecting the Guarantors’
obligations under this Agreement:

               (i) Exchange, release or surrender to the Borrower or to any
guarantor, pledgor, or grantor any collateral, or waive, release or subordinate
any security interest, in whole or in part, now or hereafter held as security
for any of the Obligations;

               (ii) Waive or delay the exercise of any of its rights or remedies
against the Borrower or any other person or entity, including, without
limitation, the Guarantors or any other guarantor;

               (iii) Release the Borrower or any other person or entity,
including, without limitation, any other guarantor;

               (iv) Renew, extend, or modify the terms of, any of the
Obligations or any instrument or agreement evidencing the same; and

               (v) Apply payments by the Borrower, the Guarantors, or any other
person or entity, to any of the Obligations;

          (c) Waive all notices whatsoever with respect to this Agreement or
with respect to the Obligations, including, but without limitation, notice of:

               (i) Intuit’s acceptance hereof or its intention to act, or its
action, in reliance hereon;

               (ii) The present existence or future incurring of any of the
Obligations or any terms or amounts thereof or any change therein;

               (iii) Any default by the Borrower or any surety, pledgor, grantor
of security, or guarantor, including, without limitation, the Guarantors; and

               (iv) The obtaining or release of any guaranty or surety agreement
(in addition to this Agreement), pledge, assignment, or other security for any
of the Obligations.

     The Guarantors waive notice of presentment, demand, protest and notice of
nonpayment, protest in relation to any instrument evidencing any of the
Obligations, and any other demands and notices required by law, except as such
waiver may be expressly prohibited by law.

     4. The liability of the Guarantors under this Agreement is absolute and
unconditional, jointly and severally, primary, direct and immediate, without
regard to the liability of any other person, and shall not in any manner be
affected by reason of any action taken or not taken by Intuit, which action

77



--------------------------------------------------------------------------------



 



or inaction is herein consented and agreed to, nor by the partial or complete
unenforceability or invalidity of the Obligations or of any other guaranty or
surety agreement, pledge, assignment or other security for any of the
Obligations. No delay in making demand on a Guarantor for satisfaction of its
liability hereunder shall prejudice Intuit’s right to enforce such satisfaction.
All of Intuit’s rights and remedies shall be cumulative and any failure of
Intuit to exercise any right hereunder shall not be construed as a waiver of the
right to exercise the same or any other right at any time, and from time to
time, thereafter.

     5. The Guarantors hereby waive (i) all defenses to, and all setoffs,
counterclaims and claims or recoupment against, the Obligations that may at any
time be available to the Borrower and (ii) all other defenses under any
applicable law that would, but for this clause (ii), be available to the
Guarantors as a defense against or a reduction or limitation of its liabilities
and obligations hereunder. This Agreement is a primary obligation of the
Guarantors.

     6. Until the Obligations have been paid in full, all rights that the
Guarantors may at any time have against the Borrower or any collateral for the
Obligations by virtue of their obligation hereunder (including rights of
subrogation, exoneration, reimbursement, indemnity and contribution and whether
arising under applicable law or otherwise), are hereby expressly subordinated to
the prior payment, observance and performance in full of the Obligations. No
Guarantor shall enforce any of the rights, or attempt to obtain payment or
performance of any of the obligations, subordinated pursuant to this Section 6
until the Obligations have been paid, observed and performed in full except that
such prohibition shall not apply to routine acts, such as the giving of notices
and the filing of continuation statements, necessary to preserve any such
rights. If any amount shall be paid to or recovered by any Guarantor (whether
directly or by the way of setoff, recoupment or counterclaim) on account of any
right or obligation subordinated pursuant to this Section 6, such amount shall
be held in trust by that Guarantor for the benefit of Intuit, not commingled
with any of that Guarantor’s other funds, and forthwith paid over to Intuit, in
the exact form received, together with any necessary endorsements, to be applied
and credited against, or held as security for, the Obligations and the
obligations of that Guarantor hereunder.

     7. Each Guarantor makes the following agreements:

             (a) The Guarantors will furnish to Intuit (i) within ninety
(90) days after the close of each fiscal year: (A) a statement of stockholders’
equity; (B) an income statement of the Guarantors for such fiscal year; (C) a
cash flow statement for such fiscal period; and (D) a balance sheet of the
Guarantors as of the end of such fiscal year, all in reasonable detail,
including all supporting schedules and comments and the accountant’s management
letter on internal procedures and controls; the statements and balance sheet to
be audited by an independent certified public accountant selected by the
Guarantors and reasonably acceptable to Intuit; and accompanied by such
accountant’s unqualified opinion; (ii) within forty-five (45) days after the
close of each fiscal quarter (other than the fourth quarter) (A) a statement of
stockholders’ equity; (B) an income statement of the Guarantors for such fiscal
quarter; (C) a cash flow statement for such fiscal quarter; and (D) a balance
sheet of the Guarantors as of the end of such fiscal quarter, all in reasonable
detail; and (iii) copies of federal and state and local income tax returns
previously filed by the Guarantor, within ten (10) days of Intuit’s written
request.

             (b) Reserved.

             (c) In the event Rock Acquisition Corporation desires to form a
wholly-owned subsidiary to hold all of the capital stock of the Borrower and
Title Source, Inc., Intuit will cooperate with the Guarantors and the Borrower
to effect such reorganization so long as it does not adversely affect Intuit’s
collateral for the Obligations, and the Guarantors and the Borrower will

78



--------------------------------------------------------------------------------



 



        take such actions and execute and deliver such agreements, instruments,
certificates and opinions as Intuit shall request, including a guaranty of such
new subsidiary, a pledge agreement of such new subsidiary, delivery of
certificated securities, certified charter documents, by-laws and votes of
directors, opinions of counsel and such other documents as Intuit may request in
connection therewith.

             (d) The Guarantors shall maintain adequate books, accounts and
records with appropriate notations thereon of all assignments to Intuit, and
permit Intuit or its representatives at any reasonable time to inspect or
examine or audit their books, accounts and records.

             (e) Each Guarantor shall comply with all present and future
judgments, and with all material laws and regulations applicable to the
operation of its business, and all material agreements to which it is subject.

             (f) Each Guarantor shall preserve and maintain its existence,
rights, franchises and privileges as a corporation in the jurisdiction of its
organization, and qualify and remain qualified as a foreign corporation in each
jurisdiction where its failure to be so qualified would have a material adverse
effect on its business.

             (g) At all times, each Guarantor shall maintain in effect, renew
and comply with, and cause each of its subsidiaries, if any, to maintain in
effect, renew and comply with all the terms and conditions of all consents,
licenses, approvals and authorizations necessary under any applicable law or
regulation for the execution, delivery and performance of this Agreement and the
Security Agreement of the Guarantors to Intuit and to make this Agreement and
such other documents legal, valid, binding and enforceable.

     8. Each Guarantor hereby agrees that, without the prior written consent of
Intuit which may be withheld in Intuit’s sole discretion, and until all
Obligations have been repaid, neither Guarantor will nor will either Guarantor
permit any of its subsidiaries to:

     8.01 No Other Liens. Permit any lien or financing statement covering any of
its assets to be on file or recorded in any public office, or pledge, grant or
permit to exist a security interest or lien upon any of its assets of any kind,
real or personal, tangible, intangible, now owned or hereafter acquired, in
either case which is senior to the liens securing the Guarantors’ obligations
hereunder, except:

     (a)  purchase money liens on specific equipment;

     (b)  liens in favor of Intuit; and

     (c)  statutory liens which are being contested in good faith or which are
discharged within thirty (30) days of the Guarantors’ acquiring notice thereof.

     8.02 No Liquidation /No Sale. Liquidate or dissolve, or sell, assign, lease
or otherwise dispose of (whether in one or a series of transactions) all or
substantially all of its assets whether now owned or hereafter acquired to any
Person.

     8.03 No Sale of Assets Outside Ordinary Course. Sell, transfer, lease or
otherwise dispose of its assets except (a) in the ordinary course of business
and (b) dispositions of other assets in any fiscal year having a fair market
value of not more than $500,000.

79



--------------------------------------------------------------------------------



 



     8.04 No Guarantees. Become liable or contingently liable as guarantor,
surety, or endorser for any obligation or indebtedness of any Person or
otherwise assure the creditors of any Person against loss in connection with the
indebtedness of any other Person, except for (a) guarantees of the obligations
of the Borrower, another Guarantor or a subsidiary of a Guarantor,
(b) guarantees required by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business and (c)
indemnities in the ordinary course of business relating to the sale or insurance
of mortgage loans.

     8.05 No Distributions. Declare or pay any Distributions except in the case
of Title Source, Inc. for the payment of dividends to Rock Acquisition
Corporation to be used by Rock Acquisition Corporation solely to make payments
on the Note (as defined in that certain Stock Purchase and Sale Agreement dated
as of June 20, 2002 among Borrower, Title Source, Inc., BRFC LLC and Intuit, as
amended).

     8.06 Transactions with Affiliates. Directly or indirectly enter into, or
permit any of its subsidiaries to enter into, any transaction (including the
purchase, sale, lease, or exchange of any property, the making or borrowing of
any loan or the rendering of any service) with any Affiliate except that the
Guarantor and its subsidiaries (a) may enter into other transactions with
Affiliates beneficial to their business operations and on terms no less
favorable than those available from unrelated third parties and (b) may pay
salaries, fees and bonuses and otherwise provide compensation to directors,
officers and employees.

     8.07 No Additional Issuance of Securities. Issue additional equity
securities, warrants, options or other similar interests.

     For purposes of this Section 8, the following terms shall have the
following meanings:

     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person, whether through the ownership of voting securities, by
contract or otherwise, including the holder of 10% or more of the outstanding
securities of such Person and any officer of such Person.

     “Distribution” means, as to any Person: (a) the declaration or payment of
any dividend on or in respect of any shares of any class of capital stock of
such Person, other than dividends payable solely in shares of common stock of
such Person, (b) the purchase, redemption, or other acquisition or retirement of
any shares of any class of capital stock of such Person directly or indirectly,
(c) any other distribution on or in respect of any shares of any class of
capital stock of such Person, and (d) any setting apart or allocating any sum
for the payment of any dividend or distribution on or with respect to, or for
the purchase, redemption, or retirement of, any shares of capital stock of such
Person.

     “Person” means any corporation, limited liability company, natural person,
firm, joint venture, partnership, trust, unincorporated organization or any
governmental entity or body.

     9.01 Events of Default. The Guarantors shall be in default under this
Agreement upon the happening of any of the following events or conditions (each
an “Event of Default”):

     9.01.01 The occurrence of an Event of Default under the Loan Agreement.

     9.01.02 Default in the payment of any other Obligations (other than as
described in Section 9.01.01) or any amounts due hereunder and such default is
not cured within any applicable grace period

80



--------------------------------------------------------------------------------



 



or, if there is no applicable grace period, within 10 days after written notice
to the Borrower or the Guarantors, respectively.

     9.01.03 Either Guarantor shall fail to perform or observe any of the terms,
covenants, conditions or provisions of Sections 8.01, 8.02, 8.03, 8.04, 8.05 or
8.07 hereof; provided, however, that any such default which results from any
action, failure to act, or other circumstance unknown to the Guarantors’ boards
of directors or senior management (i.e., the president, chief executive officer
and chief financial officer) shall not constitute an Event of Default hereunder
until thirty (30) days after either board of directors or any such member of
senior management has knowledge of such action, failure to act, or other
circumstance and such default has not been cured.

     9.01.04 Reserved.

     9.01.05 Either Guarantor shall fail to perform or observe any other
covenant, agreement or provision to be performed by it under this Agreement, and
such failure shall not be rectified or cured within thirty (30) days after
notice thereof to the Guarantors.

     9.01.06 Insolvency, appointment of a receiver for benefit of creditors by,
or the commencement of any case or proceeding under any bankruptcy or insolvency
law by or against the Borrower or either Guarantor unless said proceeding, if
commenced against the Borrower or a Guarantor, is dismissed within thirty
(30) days from the date it is filed.

     9.02 Remedies Upon Default. Upon the occurrence and while an Event of
Default exists and is continuing, Intuit may (i) declare all sums owed by
Borrower to Intuit immediately due and payable, (ii) take all actions available
at law and equity against the Guarantors, and (iii) exercise all rights and
remedies of a secured party under the Uniform Commercial Code and other
applicable law, in addition to the rights and remedies provided herein or in any
other instrument or paper executed by Borrower and the Guarantors.

     9.03 Remedies Cumulative. All remedies available to Intuit shall be
cumulative and not alternate such that the exercise of one or more of them shall
not preclude exercising one or more of the others.

     9.04 Requirement for Notice of Default. The Guarantors shall give Intuit
written notice of the occurrence of any Event of Default or the existence of any
event which would, with the passage of time or giving of notice, constitute an
Event of Default, immediately after discovery of any such event.

     10. This Agreement shall be a continuing one and remain in full force and
effect until all of the Obligations have been paid in full, regardless of how
long before or after the date hereof any of the Obligations were or are incurred
and notwithstanding any interruption in the business relationship between Intuit
and the Borrower and/or the Guarantors.

     11. If a Guarantor becomes bankrupt or insolvent, or any application is
made to have a Guarantor declared bankrupt or insolvent, or a receiver or
trustee is appointed for a Guarantor or for all or a substantial part of the
property of a Guarantor, or if a Guarantor makes an assignment for the benefit
of its creditors, notice of such occurrence or event shall be promptly furnished
to Intuit by that Guarantor.

     12. Any notice or other communication required or permitted to be given
under this Agreement will be in writing, will be delivered by personal delivery,
overnight courier service, certified or registered mail, postage prepaid, or by
facsimile, and will be deemed given (1) upon delivery, if delivered personally,
(2) one business day after deposit with a national overnight courier service for

81



--------------------------------------------------------------------------------



 



overnight delivery, (3) one business day after transmission by facsimile with
confirmation of receipt, and (4) three business days after deposit in the mails,
if mailed by registered or certified mail, postage prepaid, to the following
addresses:

      If to Intuit:   If sent by registered or certified mail or telecopy, to:
        Intuit Inc.
Attn: General Counsel
Legal Dept.
P.O. Box 7850
Mountain View, CA 94039-6622
Fax No.: (650) 944-6622
        If personally delivered or delivered by courier, to:
        Intuit Inc.
Attn: General Counsel
Legal Dept.
2550 Garcia Avenue
Mountain View, CA 94043
Fax No.: (650) 944-6622
        With a copy to (which shall not constitute notice):
        Fenwick & West LLP
Two Palo Alto Square
Palo Alto, California 94306
Attention: Mark A. Leahy, Esq.
Fax No.:(650) 494-1417
    If to Guarantors, to:   Rock Acquisition Corporation
20555 Victor Parkway
Livonia, Michigan 48152
Attention: Chief Executive Officer
               With a copy to:
       Rock Acquisition Corporation
       20555 Victor Parkway
       Livonia, Michigan 48152
       Attention: Corporate Counsel
        Title Source, Inc.
3001 W. Big Beaver Rd.
Troy, MI 48084
Attn: Chief Executive Officer

82



--------------------------------------------------------------------------------



 

          In each case, with a copy to (which shall not constitute notice):
        Alan S. Schwartz, Esq.
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
660 Woodward Avenue
Detroit, Michigan 48226-3583

     Or to such other address as a party may have furnished to the other parties
in writing pursuant to this Section 12, except that notices of change of address
will only be effective upon receipt.

     13. The laws of the State of New York shall govern this Agreement, its
construction, and the determination of any rights, duties or remedies of the
parties arising out of, or relating to, this Agreement (regardless of the laws
that might otherwise govern under applicable New York principles of conflicts of
law). The parties acknowledge that the United States District Court for the
Southern District of New York or any New York state court of competent
jurisdiction located in New York county shall have exclusive jurisdiction over
any case or controversy arising out of, or relating to, this Agreement and that
all litigation arising out of, or relating to, this Agreement shall be commenced
in the United States District Court for the Southern District of New York or in
any New York state court of competent jurisdiction located in New York county.
Each of the parties consents to be subject to personal jurisdiction of the
courts of New York, including the federal courts in New York.

     14. EACH GUARANTOR AND INTUIT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT.

     15. This Agreement shall inure to the benefit of Intuit, its successors and
permitted assigns, and shall be binding upon the Guarantors and the Guarantors’
successors and assigns. The Guarantors may not assign this Agreement without the
prior written consent of Intuit and Intuit may not assign or transfer its rights
under this Agreement except in connection with an assignment of the Loan
Agreement in accordance with the terms thereof. Any assignment in violation of
this provision shall be void.

[Remainder of Page intentionally Blank]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantors have caused this Agreement to be
executed by their duly authorized officers as of the date and year above
written.

         
 
 

ROCK ACQUISITION CORPORATION


 

 

         
 
 
By:
 

       

--------------------------------------------------------------------------------

 
 

 
Its:


 

 

 
 

TITLE SOURCE, INC.


 

 

         
 
 
By:
 

       

--------------------------------------------------------------------------------

 
 

 
Its:


 

 

     
 
 

Agreed and Accepted:


 

 

 
 

INTUIT INC.
                   
 
 
By:
 

       

--------------------------------------------------------------------------------

 
 
 
 
 

84